             Case 20-41209-elm7 Doc 4 Filed 03/20/20                                                                Entered 03/20/20 19:28:20                                      Page 1 of 145
 Fill in this information to identify the case:

 Debtor name            Chief Supply Corporation

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          103,649.47

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $          103,649.47


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        6,125,748.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $          127,731.43

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        4,570,840.35


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        10,824,319.78




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
            Case 20-41209-elm7 Doc 4 Filed 03/20/20                                 Entered 03/20/20 19:28:20                   Page 2 of 145
 Fill in this information to identify the case:

 Debtor name          Chief Supply Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Wells Fargo Bank - Deposit Account                     Checking                         3084                                           $0.00




            3.2.     Wells Fargo Bank - Operating Account                   Checking                         9886                                           $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                             $0.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-41209-elm7 Doc 4 Filed 03/20/20                                 Entered 03/20/20 19:28:20              Page 3 of 145

 Debtor         Chief Supply Corporation                                                       Case number (If known)
                Name


            11a. 90 days old or less:                           159,756.23   -                          56,106.76 = ....            $103,649.47
                                              face amount                        doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                      $103,649.47
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 20-41209-elm7 Doc 4 Filed 03/20/20                                 Entered 03/20/20 19:28:20         Page 4 of 145

 Debtor         Chief Supply Corporation                                                     Case number (If known)
                Name


     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 20-41209-elm7 Doc 4 Filed 03/20/20                                                  Entered 03/20/20 19:28:20                       Page 5 of 145

 Debtor          Chief Supply Corporation                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $103,649.47

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $103,649.47           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $103,649.47




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 20-41209-elm7 Doc 4 Filed 03/20/20                                          Entered 03/20/20 19:28:20                Page 6 of 145
 Fill in this information to identify the case:

 Debtor name          Chief Supply Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        Public Safety Supply
 2.1                                                                                                                    $6,125,748.00                         $0.00
        Resources Holdings                            Describe debtor's property that is subject to a lien
        Creditor's Name

        1460 Main Street, Suite 200
        Southlake, TX 76092
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known               Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                         $6,125,748.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 20-41209-elm7 Doc 4 Filed 03/20/20                                             Entered 03/20/20 19:28:20               Page 7 of 145
 Fill in this information to identify the case:

 Debtor name         Chief Supply Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $22,200.00         $22,200.00
           Alabama Dept of Revenue                                   Check all that apply.
           50 N. Ripley St.                                           Contingent
           Montgomery, AL 36130                                       Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales and use taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $37,460.65         $37,460.65
           Florida Dept of Revenue                                   Check all that apply.
           5050 W Tennessee St.                                       Contingent
           Tallahassee, FL 32399                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales and use taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   53696                               Best Case Bankruptcy
            Case 20-41209-elm7 Doc 4 Filed 03/20/20                                              Entered 03/20/20 19:28:20                               Page 8 of 145
 Debtor       Chief Supply Corporation                                                                        Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $19,818.50    $19,818.50
           Georgia Dept of Revenue                                   Check all that apply.
           1800 Century Blvd, NE                                      Contingent
           Atlanta, GA 30345                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales and use taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $17,240.50    $17,240.50
           North Carolina Dept of Revenue                            Check all that apply.
           501 N. Wilmington St.                                      Contingent
           Raleigh, NC 27604                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales and use taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $31,011.78    $31,011.78
           Pennsylvania Dept of Revenue                              Check all that apply.
           PO Box 280905                                              Contingent
           Harrisburg, PA 17128                                       Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales and use taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $551.88
           221b Tactical                                                            Contingent
           250 W 40th ST FL 3                                                       Unliquidated
           New York, NY 10018-1742                                                  Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $444,675.45
           5.11 Tactical                                                            Contingent
           62789 Collection Center DR                                               Unliquidated
           Chicago, IL 60693-0627                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 20-41209-elm7 Doc 4 Filed 03/20/20                                       Entered 03/20/20 19:28:20                                Page 9 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,010.50
          AAA COOPER TRANSPORTATION                                           Contingent
          PO BOX 935003                                                       Unliquidated
          ATLANTA, GA 31193-5003                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $84.33
          Aaron Kumferman                                                     Contingent
          N6392 Valley Cirlce RD                                              Unliquidated
          Plainfield, WI 54966                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $61.98
          aaron turner                                                        Contingent
          1777 South Country Club Road 208                                    Unliquidated
          Decatur, IL 62521                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,178.00
          Abdil Tom                                                           Contingent
          62 Southgate Blvd St L                                              Unliquidated
          New Castle, DE 19720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $240.82
          Abdiraim Sinani                                                     Contingent
          6804 Northeast 79th Court                                           Unliquidated
          Portland, OR 97218                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $199.95
          Abdullah Khalik                                                     Contingent
          18 Boulden CIR STE 2                                                Unliquidated
          New Castle, DE 19720-3494                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $34.97
          Adam Bailey                                                         Contingent
          309 W Wind Trl                                                      Unliquidated
          Avilla, IN 46710                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 10 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $53.98
          Adam Minix                                                          Contingent
          2075 w. South country lane                                          Unliquidated
          Knox, IN 46534                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $84.97
          Adam Simon                                                          Contingent
          295 Newport Way Southwest Apt C                                     Unliquidated
          Issaquah, WA 98027                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,856.05
          adam wong                                                           Contingent
          11535 K-Tel Drive Suite 4134                                        Unliquidated
          Minnetonka, MN 55343                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,293.96
          Alabama-Coushatta Tribe                                             Contingent
          571 State Park Rd 56                                                Unliquidated
          Livington, TX 77351                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $50.98
          Alan Chu                                                            Contingent
          316 Garden View Square                                              Unliquidated
          Rockville, MD 20850                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $185.98
          Alanda McCurdy                                                      Contingent
          143 Abigail Trail                                                   Unliquidated
          Springville, AL 35146                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,297.78
          Alcott richardson                                                   Contingent
          8356 NW 68th ST AEB-2654-2018                                       Unliquidated
          MIAMI, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 11 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $21.98
          Aleksandr Vygon                                                     Contingent
          90-60 Union Turnpike 9b                                             Unliquidated
          Queens, NY 11385                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $63.75
          Alex Gresham                                                        Contingent
          3678 Cherokee Dr                                                    Unliquidated
          Lima, OH 45807                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $53.47
          Alex Le                                                             Contingent
          241 N Lake St , Apt 505                                             Unliquidated
          Los Angeles, CA 90026                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Alex Leone                                                          Contingent
          123B Oakland Ave                                                    Unliquidated
          Audubon, NJ 08106-2337                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.34
          Alex Martin                                                         Contingent
          8757 Satterlee Road                                                 Unliquidated
          Greenville, MI 48838                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,393.35
          Alexander Arif                                                      Contingent
          3501 Jack Northrop Ave St PR497                                     Unliquidated
          Hawthorne, CA 90250                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $126.55
          Allbritton                                                          Contingent
          810 West Robinson Street                                            Unliquidated
          Norman, OK 73069                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 12 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $46.10
          Allen                                                               Contingent
          1036 Timbers Drive                                                  Unliquidated
          Fort Meade, FL 33841                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $123.50
          Allen Red Hat                                                       Contingent
          408 N. Cedar                                                        Unliquidated
          Seiling, OK 73663                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,359.03
          Alliance Mercantile, Inc                                            Contingent
          4620 Campus PL Ste 200                                              Unliquidated
          Mukilteo, WA 98275-5307                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $759.24
          Amarillo College                                                    Contingent
          PO Box 447                                                          Unliquidated
          Amarillo, TX 79178-0001                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $335.75
          Amber Stover                                                        Contingent
          709 North Grant Street                                              Unliquidated
          Lexington, NE 68850                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,019.55
          Ambu Inc                                                            Contingent
          PO Box 347818                                                       Unliquidated
          Pittsburgh, PA 15251-4818                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $969.21
          American Firewear                                                   Contingent
          7976 Collections Center DR                                          Unliquidated
          Chicago, IL 60693-0001                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 13 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,133.03
          American Trade Mark Co.                                             Contingent
          2 Bohnert Place                                                     Unliquidated
          Waldwick, NJ 07463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $396.48
          Amy Speach                                                          Contingent
          8435 Loop Road                                                      Unliquidated
          Baldwinsville, NY 13027                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,742.00
          Anchor Industries                                                   Contingent
          PO Box 7105                                                         Unliquidated
          Indianapolis, IN 46207-7105                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $46.45
          Andre Massey                                                        Contingent
          1748 Paris Avenue                                                   Unliquidated
          Port Royal, SC 29935                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $83.68
          Andrew Conti Jr                                                     Contingent
          133 Huber Street                                                    Unliquidated
          Secaucus, NJ 07094                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.98
          Andrew Dalstrom                                                     Contingent
          9 Ash Court                                                         Unliquidated
          Beech Grove, IN 46107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $169.99
          Andrew Rayburn                                                      Contingent
          4088 Netherland St                                                  Unliquidated
          Denver, CO 80249                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 14 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $19.48
          Andrew Vanderpoel                                                   Contingent
          64 Howland Avenue                                                   Unliquidated
          Kingston, NY 12401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Andy Pavolka                                                        Contingent
          6067 N 750 E                                                        Unliquidated
          New Carlisle, IN 46552                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $64.50
          Andy Wood                                                           Contingent
          72 Roy Street                                                       Unliquidated
          Swampscott, MA 01907                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $84.93
          ANGELA KOMAR                                                        Contingent
          14200 Amargosa Road                                                 Unliquidated
          Victorville, CA 92392                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,559.94
          ANGIE TSOURIS                                                       Contingent
          3703 Industrial Road                                                Unliquidated
          Pascagoula, MS 39581                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Annette Vitale, Nupla corporation LLC                               Contingent
          29 E. Madison St                                                    Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,967.56
          Ansell Healthcare Products LLC                                      Contingent
          Dept CH 17373                                                       Unliquidated
          Palatine, IL 60055-7373                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 15 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $120.84
          Antonio Jarrin                                                      Contingent
          8601 NW 35TH ST , Apt 4                                             Unliquidated
          Coral Springs, FL 33065                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $48,268.68
          Apollo Video Technology                                             Contingent
          Apollo Bldg Ste 201 24000 35th Ave SE                               Unliquidated
          Bothell, WA 98021-8990                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Apt 3,,,Pahrump,NV,89048,,,,,,,,,61.90                              Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Apt. 9117,,,Springfield,OH,45504,,,,,,,,                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $118.26
          Arrow Environmental Services                                        Contingent
          PO Box 600730                                                       Unliquidated
          Jacksonville, FL 32260-0730                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,088.44
          Asmaran Paul                                                        Contingent
          6515 Cecilia Cir #15343                                             Unliquidated
          Minneapolis, MN 55439                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $21,657.93
          ASP                                                                 Contingent
          Box 88393                                                           Unliquidated
          Milwaukee, WI 53288-0001                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 16 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $999.04
          Assembled Products                                                  Contingent
          115 E Linden                                                        Unliquidated
          Rogers, AR 72756                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $302.68
          AT & T 5197479                                                      Contingent
          PO Box 5091                                                         Unliquidated
          CAROL STREAM, IL 60197-5091                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $148.51
          AT&T 171-792-1591 023                                               Contingent
          PO BOX 5019                                                         Unliquidated
          CAROL STREAM, IL 60197-5019                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,816.50
          AT&T 287252224278 MOBILITY                                          Contingent
          PO BOX 6463                                                         Unliquidated
          CAROL STREAM, IL 60197-6463                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $105.80
          AT&T 616-957-3492 8744                                              Contingent
          PO BOX 5080                                                         Unliquidated
          CAROL STREAM, IL 60197-5080                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $572.16
          AT&T 704-509-1893 001 3193                                          Contingent
          PO BOX 105262                                                       Unliquidated
          ATLANTA, GA 30348-5262                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $939.83
          AT&T 704-509-5227 001 3191                                          Contingent
          PO BOX 105262                                                       Unliquidated
          ATLANTA, GA 30348-5262                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 17 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,746.14
          AT&T 8002-779-9891                                                  Contingent
          PO BOX 5019                                                         Unliquidated
          CAROL STREAM, IL 60197-5019                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,274.40
          AT&T 831-000-6039 542                                               Contingent
          PO BOX 5019                                                         Unliquidated
          CAROL STREAM, IL 60197-5019                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,939.39
          AT&T 831-000-6039 582                                               Contingent
          PO BOX 5019                                                         Unliquidated
          CAROL STREAM, IL 60197-5091                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,579.20
          AT&T ANRCSC                                                         Contingent
          PO BOX 5091                                                         Unliquidated
          CAROL STREAM, IL 60197-5091                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $99,361.95
          Atlanco, LLC                                                        Contingent
          PO Box 746267                                                       Unliquidated
          Atlanta, GA 30374-6267                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,993.13
          Attn Accts Payable                                                  Contingent
          PO Box 88741                                                        Unliquidated
          Chicago, IL 60680-1741                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $104.48
          Austin Bennett                                                      Contingent
          1524 Deerfield Circle                                               Unliquidated
          Roseville, CA 95747                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 18 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,357.73
          B & B Fire Equipment Llc                                            Contingent
          3107 Ocean Gtwy                                                     Unliquidated
          Cambridge, MD 21613-3408                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $375.00
          B Flores, Ariel                                                     Contingent
          2250 Monroe Street #336                                             Unliquidated
          Santa Clara, CA 95050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,796.00
          Badrun Asnawi                                                       Contingent
          1510 Goodpasture Island Road                                        Unliquidated
          Eugene, OR 97401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $102.14
          Barney Munhollon                                                    Contingent
          308 N. Estes                                                        Unliquidated
          Nixa, MO 65714                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $63.71
          BART KNOCH                                                          Contingent
          794 Mill Hill Road                                                  Unliquidated
          Richmond Hill, GA 31324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,926.69
          Bates Uniform Footwear                                              Contingent
          9341 Courtland DR                                                   Unliquidated
          Rockford, MI 49351                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $79.99
          Batteries Plus Bulbs #211                                           Contingent
          420 Coburg Rd                                                       Unliquidated
          Eugene, OR 97401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 19 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.94
          Beatriz Leon                                                        Contingent
          15770 Avenida De Calma                                              Unliquidated
          Moreno Valley, CA 92555                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,856.00
          Belleville Shoe Mfg Company                                         Contingent
          PO Box 205157                                                       Unliquidated
          Dallas, TX 75320-0001                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,896.76
          Benjamin Barker                                                     Contingent
          95 Mayhill Street                                                   Unliquidated
          Saddle Brook, NJ 07663                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $137.99
          Berlin Fire Marshal''s Offc.                                        Contingent
          240 Kensington RD                                                   Unliquidated
          Berlin, CT 06037-2655                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $68.34
          Bethany Smith                                                       Contingent
          2100 E. Grand Ave., First Floor                                     Unliquidated
          El Segundo, CA 90245                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $331.74
          Big Sky Racks Inc                                                   Contingent
          25-A Shawnee Way                                                    Unliquidated
          Bozeman, MT 59715                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.47
          Bill Furlow                                                         Contingent
          2413 Claremont Drive                                                Unliquidated
          Falls Church, VA 22043                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 20 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $37,167.67
          Blackhawk / Bushnell / Uncle Mikes                                  Contingent
          9200 Cody ST                                                        Unliquidated
          Overland Park, KS 66214-1734                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $345.44
          Blaine Verbanac                                                     Contingent
          8001 North Montana Ave                                              Unliquidated
          Helena, MT 59601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,725.97
          BLM - LAW ENFORCEMENT                                               Contingent
          4701 BLM Rd                                                         Unliquidated
          Ankorage, AK 99507                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $698.74
          Bluecaffe                                                           Contingent
          4995 Reynolda RD                                                    Unliquidated
          Winston Salem, NC 27106-9643                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $46.91
          BOB WILLIAMSON                                                      Contingent
          1207 West 7th Street                                                Unliquidated
          Sheridan, AR 72150                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $19.98
          Bobby Linder                                                        Contingent
          10806 Walden Ferry Road                                             Unliquidated
          Greenwood, LA 71033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $39.47
          Brad Butterfield                                                    Contingent
          44 Pack Road                                                        Unliquidated
          Hendersonville, NC 28792                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 21 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $21.69
          Bradley Newman                                                      Contingent
          377 Diamond Grove Road                                              Unliquidated
          Beech Bluff, TN 38313                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $99.98
          Brandon Amory                                                       Contingent
          0                                                                   Unliquidated
          Tiffin, OH                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.98
          Brandon Francis                                                     Contingent
          6668 South Early Dawn Drive                                         Unliquidated
          West Jordan, UT 84081                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $7.48
          Brandon Kaminsky                                                    Contingent
          30-85 23rd Street                                                   Unliquidated
          Queens, NY 11102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $74.98
          Brent Friedmand                                                     Contingent
          15820 Knoll Trail Dr Apt 632                                        Unliquidated
          Dallas, TX 75248                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $53.04
          Brent Savage                                                        Contingent
          11321 Cuervo Way                                                    Unliquidated
          Atascadero, CA 93422                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $36.90
          Brent Underwood                                                     Contingent
          216 Sherman Pines Drive                                             Unliquidated
          Fuquay-Varina, NC 27526                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 22 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $58.79
          Brett Rampone                                                       Contingent
          62 Abney Cir                                                        Unliquidated
          Charleston, WV 25314                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $143.59
          Brian Cooley                                                        Contingent
          203 Midshipman Circle                                               Unliquidated
          Stafford, VA 22554                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $175.28
          Brian Haley                                                         Contingent
          314 N Jefferson                                                     Unliquidated
          St. Louis, MO 63103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.25
          Brian McConkey                                                      Contingent
          777 S Figueroa St Ste 3200                                          Unliquidated
          Los Angeles, CA 90017                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $64.89
          Brian Oljey                                                         Contingent
          0                                                                   Unliquidated
          Sandown, NH 03873                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $101.34
          Brian Wolske                                                        Contingent
          2417 Sweetwater Lane                                                Unliquidated
          Cedar Park, TX 78613                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $132.58
          Brice Bell                                                          Contingent
          5127 Fairway Dr                                                     Unliquidated
          San Angelo, TX 76904                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 16 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 23 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $130.49
          Briova ATTN: Ken Marsh                                              Contingent
          1050 Patrol Road                                                    Unliquidated
          Jeffersonville, IN 47130                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,764.56
          Brooks Equipment Company                                            Contingent
          PO Box 60594                                                        Unliquidated
          Charlotte, NC 28260-0594                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $80.00
          Broome CSO                                                          Contingent
          155 Lt. Vanwinkle dr                                                Unliquidated
          BING, NY 13905-2047                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.95
          Brown, Bradley                                                      Contingent
          4789 County RD 24 3/4                                               Unliquidated
          Firestone, CO 80504                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $87.98
          Bruce Kieffaber                                                     Contingent
          6102 Madison Avenue                                                 Unliquidated
          Rowlett, TX 75089                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $66.89
          Bruce Vernal                                                        Contingent
          3808 Shipman cir                                                    Unliquidated
          Nampa, ID 83686                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $798.39
          Bruna De Oliveira                                                   Contingent
          67 Sea Street, 6B                                                   Unliquidated
          HYANNIS, MA 02601-4463                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 17 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 24 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $389.36
          Bryan Johnson                                                       Contingent
          3830 Pilot Knob Road                                                Unliquidated
          Eagan, MN 55122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $55.67
          Bud Baldwin                                                         Contingent
          0                                                                   Unliquidated
          Lumberton, NC 28358-1872                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $81.93
          Burwell, Annie                                                      Contingent
          301 SE Inner Loop, Suite 106                                        Unliquidated
          Georgetown, TX 78626                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.97
          Byron Walton                                                        Contingent
          4445 Gulf Frwy                                                      Unliquidated
          Houston, TX 77023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,244.56
          C & S Supply                                                        Contingent
          3842 Redman DR                                                      Unliquidated
          Fort Collins, CO 80524-9235                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $91.90
          C&G Holsters                                                        Contingent
          160 York DR                                                         Unliquidated
          Natrona Heights, PA 15065-1946                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $16.93
          Cade Liles                                                          Contingent
          5010 Cypress Drive                                                  Unliquidated
          Blytheville, AR 72315                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 25 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $71.48
          Cal Chetakian                                                       Contingent
          1720 N Community Drive Apt 104                                      Unliquidated
          Anaheim, CA 92806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,470.74
          Calumet - Safety Burroughs                                          Contingent
          Calumet Safety - 3333 Midway Avenue                                 Unliquidated
          Shreveport, LA 71109                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $348.34
          Camelbak Products LLC                                               Contingent
          PO Box 734148                                                       Unliquidated
          Chicago, IL 60673-4148                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $27.76
          Cameron Price                                                       Contingent
          1762 South 875 East                                                 Unliquidated
          Mill Creek, IN 46365                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $53.89
          Carl Brewer                                                         Contingent
          812 West Comanche Street                                            Unliquidated
          Norman, OK 73069                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $53.48
          Carlos Castro                                                       Contingent
          8 Guernsey Drive                                                    Unliquidated
          New Windsor, NY 12553                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carlos Mares                                                        Contingent
          1440 Ogallala Street                                                Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 19 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 26 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $448.36
          Carol Bounds                                                        Contingent
          10555 N Horseshoe Bend Rd Apt 22                                    Unliquidated
          Garden City, ID 83714                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,024.46
          Carrboro PD                                                         Contingent
          100 N GREENSBORO ST                                                 Unliquidated
          CARRBORO, NC 27510                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $107.57
          CENTURYLINK                                                         Contingent
          PO BOX 91155                                                        Unliquidated
          SEATTLE, WA 98111-9255                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,850.90
          Certified Safety Manufacturing                                      Contingent
          PO Box 802803                                                       Unliquidated
          Kansas City, MO 64180-2803                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $159.97
          Chad Karlin                                                         Contingent
          5655 College Avenue Suite 201                                       Unliquidated
          Oakland, CA 94618                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $86.09
          Chad Scott                                                          Contingent
          3814 NE156th Avenue                                                 Unliquidated
          Gainesville, FL 32609                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.99
          Chaniece Jones                                                      Contingent
          2556 Colden Avenue                                                  Unliquidated
          Bronx, NY 10469                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 20 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 27 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $83.49
          Charles Davis                                                       Contingent
          8301 Bay Parkway Apt 202                                            Unliquidated
          Brooklyn, NY 11214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $34.98
          Charles Startt                                                      Contingent
          22245 Tolchester Beach Road                                         Unliquidated
          Chestertown, MD 21620                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $57.98
          Chief Thomas Perry                                                  Contingent
          101 S. Main Courthouse                                              Unliquidated
          Taylorville, IL 62568                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $72.90
          chris eberly                                                        Contingent
          2707 Haversham Court                                                Unliquidated
          Charlotte, NC 28216                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.67
          chris liguari                                                       Contingent
          1 south 621 monerey                                                 Unliquidated
          oakbrook terrace, IL 60181                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.60
          Christian Compton                                                   Contingent
          2058 Tecumseh Rd.                                                   Unliquidated
          MANHATTAN, KS 66502                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.98
          CHRISTINA GITTINS                                                   Contingent
          3409 SW 28TH ST                                                     Unliquidated
          REDMOND, OR 97756-7567                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 21 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 28 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.98
          Christopher Burns                                                   Contingent
          6636 Weeping Pine St                                                Unliquidated
          Las Vegas, NV 89149                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $121.43
          Christopher Canty                                                   Contingent
          2967 NE 42nd Ave                                                    Unliquidated
          Homestead, FL 33033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $116.39
          christopher Decker                                                  Contingent
          1436B Chanute PL SW                                                 Unliquidated
          washington, DC 20032                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $116.94
          Christopher Howard                                                  Contingent
          10 Mill Trace Road                                                  Unliquidated
          Youngstown, OH 44511                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Christopher Yager                                                   Contingent
          45 Grieme Avenue                                                    Unliquidated
          Amsterdam, NY 12010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $122,809.76
          Cid Resources                                                       Contingent
          601 S Royal LN Ste 100                                              Unliquidated
          Coppell, TX 75019-3805                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $34.48
          Cindy Yearick                                                       Contingent
          2654 Rackum Rd                                                      Unliquidated
          Thorn Hill, TN 37881                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 22 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 29 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $971.97
          City of Marianna William Pippenger                                  Contingent
          35 S. Poplar St                                                     Unliquidated
          Marianna, AR 72360                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $114.50
          City of Pharr Public Safety Communicatio                            Contingent
          118 S Cage Blvd FL 3                                                Unliquidated
          Pharr, TX 78577-4810                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $51.25
          City OF Tampa Police Dept                                           Contingent
          116 S 34TH STREET                                                   Unliquidated
          Tampa, FL 33605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $119.86
          Clarence McCall                                                     Contingent
          6078 Waterford Ln                                                   Unliquidated
          Sorrento, LA 70778                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,999.00
          Clark Simon                                                         Contingent
          177 Park Avenue Suite 200                                           Unliquidated
          San Jose, CA 95113                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $96.00
          Clayton Hedrick                                                     Contingent
          699 Evergreen Circle                                                Unliquidated
          Poca, WV 25159                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $102.48
          Clesha Nelson                                                       Contingent
          16193 Orion Ave.                                                    Unliquidated
          Chino, CA 91708                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 23 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 30 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $50.45
          CLOCK LLC (Butterfly)                                               Contingent
          171 Westpoint Harbor Drive                                          Unliquidated
          Redwood City, CA 94063                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,736.64
          CMC Rescue Inc                                                      Contingent
          PO Box 6870                                                         Unliquidated
          Santa Barbara, CA 93160-6870                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,761.96
          CMI, Inc                                                            Contingent
          316 E 9th ST                                                        Unliquidated
          Owensboro, KY 42303-3511                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,433.00
          Coaxsher                                                            Contingent
          50 Chestnut ST, PO Box 2131                                         Unliquidated
          Wenatchee, WA 98807-2131                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,290.00
          Cobb County Police                                                  Contingent
          1596 County Services Pkwy SW                                        Unliquidated
          Marietta, GA 30008                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $19,679.36
          Code 3                                                              Contingent
          P O Box 74007415                                                    Unliquidated
          Chicago, IL 60674-7415                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,759.48
          Colorado Div of Wildlife                                            Contingent
          6060 Broadway                                                       Unliquidated
          Denver, CO 80216                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 24 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 31 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $47.13
          colton phelps                                                       Contingent
          403 Temple Drive                                                    Unliquidated
          Vacaville, CA 95687                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $68,963.93
          Computer Sciences Corporation Tribridge                             Contingent
          PO Box 829848                                                       Unliquidated
          Philadelphia, PA 19182-9848                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,345.00
          Congaree National Park                                              Contingent
          100 National Park RD                                                Unliquidated
          Hopkins, SC 29061-8320                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Conner Thames                                                       Contingent
          1913 Garon Drive                                                    Unliquidated
          Mandeville, LA 70448                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,418.14
          Coolcop Inc                                                         Contingent
          8020 Settlers PL                                                    Unliquidated
          Paso Robles, CA 93446-6335                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,394.15
          Cortina Safety Products                                             Contingent
          10706 Grand Ave                                                     Unliquidated
          Franklin Park, IL 60131-2215                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $112.88
          Cory Thompson                                                       Contingent
          1940 Country Estates Ct                                             Unliquidated
          Foristell, MO 63348                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 25 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 32 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $169.99
          Courtney Chastain                                                   Contingent
          1019 W Deer Creek Dr                                                Unliquidated
          Brazil, IN 47834                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $9.98
          Courtney Housley                                                    Contingent
          401 Old Pleasant Grove Rd                                           Unliquidated
          Mount Juliet, TN 37122                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $103.33
          Cpl. Orrin Hawkins                                                  Contingent
          2530 Maria Louise Lane                                              Unliquidated
          Cape Girardeau, MO 63701                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $264.64
          Craig Brotheim                                                      Contingent
          16272 Horizon Road                                                  Unliquidated
          North Fort Myers, FL 33917                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.60
          Craig Butt                                                          Contingent
          450 Al Henderson Bld,                                               Unliquidated
          Savannah, GA 31419                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $596.74
          Cramer Decker Ind/meret Usa                                         Contingent
          940 SOUTH COAST DRIVE                                               Unliquidated
          COSTA MESA, CA 92626                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $119.96
          CRANBROOK FIRE DEPARTMENT                                           Contingent
          2503 2ND STREET SOUTH                                               Unliquidated
          CRANBROOK BC V1C 1E3 Canada, 0                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 26 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 33 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,661.14
          Credit Department                                                   Contingent
          9 Townsend West                                                     Unliquidated
          Nashua, NH 03063                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $984.59
          CROWN EQUIPMENT CORPORATION                                         Contingent
          PO BOX 641173                                                       Unliquidated
          CINCINNATI, OH 45264-1173                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $915.55
          CTS-Thompson                                                        Contingent
          PO Box 6206                                                         Unliquidated
          Hermitage, PA 16148-0923                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,001.93
          Cust Serv #2 Bullard Dept 781209                                    Contingent
          P O Box 78000                                                       Unliquidated
          Detroit, MI 48278-1209                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $31.69
          D Thompson                                                          Contingent
          2100 Ivey Road                                                      Unliquidated
          Chapel Hill, NC 27516                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $22.62
          D.M. Johnson                                                        Contingent
          5617 Winchester Place                                               Unliquidated
          Lithonia, GA 30038                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $476.86
          Dae-Young Lim                                                       Contingent
          Kwangjangro 2                                                       Unliquidated
          Sasang-Gu KR-26 46971 Korea, Republic of,                           Disputed
          0
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 27 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 34 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $21.99
          Dakota Germer                                                       Contingent
          3451 Riva Ridge Place , E207                                        Unliquidated
          Fort Collins, CO 80526                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $158.50
          Dale Lewis                                                          Contingent
          1419 DESERT WILLOW DR.                                              Unliquidated
          Carlsbad, NM 88220                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,546.07
          Damascus Worldwide, Inc.                                            Contingent
          PO Box 706                                                          Unliquidated
          Barre, VT 05641-0706                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $82.76
          Damon Deaverlarue                                                   Contingent
          4626C Capelin Drive                                                 Unliquidated
          Silverdale, WA 98315                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.98
          Dan Laubscher                                                       Contingent
          2161 Scenicpark Street                                              Unliquidated
          Thousand Oaks, CA 91362                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $700.95
          Dana Safety                                                         Contingent
          4809 KOGER BLVD                                                     Unliquidated
          GREENSBORO, NC 27407                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $246.41
          Danbury FD                                                          Contingent
          6010 5th St                                                         Unliquidated
          Danbury, TX 77534-9800                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 28 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 35 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $164.99
          Daniel Adams                                                        Contingent
          3188 Williston Way                                                  Unliquidated
          El Dorado Hills, CA 95762                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $162.23
          Daniel Bueschel                                                     Contingent
          7534 West 109th Place                                               Unliquidated
          Worth, IL 60482                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.98
          Daniel DeLima                                                       Contingent
          14454 Barley Field Dr                                               Unliquidated
          Wimauma, FL 33598                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $164.84
          Daniel Dombrock                                                     Contingent
          2105 HIGHLAND VIEW AVE S                                            Unliquidated
          Burnsville, MN 55337                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,326.97
          Daniel Fernando                                                     Contingent
          3695 Green Rd                                                       Unliquidated
          Beachwood, OH 44122                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $39.61
          Daniel Kane                                                         Contingent
          3920 River View DR                                                  Unliquidated
          Vestavia, AL 35243                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Daniel Peterson                                                     Contingent
          307 river bluff drive                                               Unliquidated
          woodstock, GA 30188                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 29 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 36 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $130.75
          Daniel Ross                                                         Contingent
          1300 Pennsylvania Ave                                               Unliquidated
          Oreland, PA 19075                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $260.23
          Danilo Bajagic                                                      Contingent
          44 Maryland Avenue                                                  Unliquidated
          Rockville, MD 20850                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $86.67
          Danny McKibben                                                      Contingent
          232 Magnolia Ave                                                    Unliquidated
          Somerset, KY 42503                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $9.58
          Dave Almstead                                                       Contingent
          6316 Matchett Road                                                  Unliquidated
          Pine Castle, FL 32809                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $56.98
          David Barnette                                                      Contingent
          108 Seminole Pass                                                   Unliquidated
          Hallsville, TX 75650                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.63
          David Bissonnette                                                   Contingent
          PO Box 935                                                          Unliquidated
          Bristol, RI 02809                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $111.26
          David Crandall                                                      Contingent
          0                                                                   Unliquidated
          Statesville, NC                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 30 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 37 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $35.71
          David Hines                                                         Contingent
          16410 27 MILE RD                                                    Unliquidated
          RAY, MI 48096                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $17.98
          David Holt                                                          Contingent
          0                                                                   Unliquidated
          Carlsbad, CA 92011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.33
          David Knisley                                                       Contingent
          1224 Rose Galaxy Landing                                            Unliquidated
          Virginia Beach, VA 23456                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $118.47
          David Lim                                                           Contingent
          12161 Kristina Lane                                                 Unliquidated
          Tucson, AZ 85735                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $105.29
          David McComish                                                      Contingent
          17 Mallison Falls Road                                              Unliquidated
          Windham, ME 04062                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $78.09
          David Newkirk                                                       Contingent
          1322 Chelton Dr.                                                    Unliquidated
          Kent, OH 44240                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $145.49
          David Rissell                                                       Contingent
          1816 S Ridge Dr                                                     Unliquidated
          Valrico, FL 33594                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 31 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 38 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $51.98
          David Stromer                                                       Contingent
          1720 Cardinal Court                                                 Unliquidated
          Garner, IA 50438                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $153.54
          David Torres                                                        Contingent
          1006 Central Avenue                                                 Unliquidated
          Lindenwold, NJ 08021                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $92.09
          David Wheeler                                                       Contingent
          22830 Foresthill Rd.                                                Unliquidated
          Foresthill, CA 95631                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $52.39
          Dawn Talbott                                                        Contingent
          1500 Court Street Rm 206                                            Unliquidated
          Redding, CA 96001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $578.21
          Debra DiMaggio                                                      Contingent
          1660 N La Salle Drive , Unit 2102                                   Unliquidated
          Chicago, IL 60614                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $36,797.05
          Dennis Arneson - Debbie                                             Contingent
          PO Box 7247-0244                                                    Unliquidated
          Philadelphia, PA 19170-0001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $145.98
          Dennis Sims                                                         Contingent
          2360 New Natchitoches Road                                          Unliquidated
          West Monroe, LA 71292                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 32 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 39 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $31.98
          Derek Amwake                                                        Contingent
          486 South Black Horse Pike , B107                                   Unliquidated
          Blackwood, NJ 08012                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $66.98
          Derek Dravis                                                        Contingent
          1243 Norway Pine Circle                                             Unliquidated
          New Richmond, WI 54017                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $94.89
          Derek Hall                                                          Contingent
          4083 E. Lambeth Pl.                                                 Unliquidated
          Queen Creek, AZ 85140                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $164.97
          Derek Kenney                                                        Contingent
          175 Adams St                                                        Unliquidated
          Fairhaven, MA 02719                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.98
          Derek Reeves                                                        Contingent
          408 Westmoreland st                                                 Unliquidated
          Belle Vernon, PA 15012                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $317.98
          Derek Rogers                                                        Contingent
          13219 Briar Hollow Drive                                            Unliquidated
          Austin, TX 78729                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $94.24
          Derrick Strong                                                      Contingent
          11405 S Lothair Avenue                                              Unliquidated
          Chicago, IL 60643                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 33 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 40 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $210.95
          Desert Haven                                                        Contingent
          19300 Sebastian Ave                                                 Unliquidated
          EL Paso, TX 79938-8199                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $282.47
          Devin Cummings                                                      Contingent
          105 Betty Jane Court                                                Unliquidated
          Pittsburgh, PA 15235                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Di Lisio                                                            Contingent
          3145 Cedar Mountain Road                                            Unliquidated
          Divide, CO 80814                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $22.20
          Diana Zanetti                                                       Contingent
          17891 lincoln                                                       Unliquidated
          Rosevilli, MI 48066                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,017.54
          Dicke Tool Company                                                  Contingent
          36438 Treasury Center                                               Unliquidated
          Chicago, IL 60694-6400                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,150.92
          Dickies Mfg CO                                                      Contingent
          509 W Vickery Blvd                                                  Unliquidated
          Fort Worth, TX 76104-1110                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $105.48
          Divine Diabe                                                        Contingent
          0                                                                   Unliquidated
          Upper Marlboro, MD 20772                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 34 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 41 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $88.19
          Dodge CO Corrections                                                Contingent
          428 N Broad ST                                                      Unliquidated
          Fremont, NE 68025-4962                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.48
          Don Menk                                                            Contingent
          18861 harborside blvd                                               Unliquidated
          montgomery, TX 77356                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $21.98
          Donahue                                                             Contingent
          2452 Timber Wood ct.                                                Unliquidated
          Joliet, IL 60432                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.98
          Donald Reay                                                         Contingent
          20 Gettysburg Drive                                                 Unliquidated
          Bartonville, IL 61607                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $118.38
          Douglas Kovac                                                       Contingent
          482 Tanner Way                                                      Unliquidated
          Lansdale, PA 19446                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,786.95
          Downtown Center Business Improvement                                Contingent
          Dis                                                                 Unliquidated
          600 Wilshire Blvd                                                   Disputed
          Los Angeles, CA 90017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,135.99
          Draeger Safety Diagnostics Inc                                      Contingent
          PO Box 13369                                                        Unliquidated
          Newark, NJ 07101-3369                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 35 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 42 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $8.29
          Dragon Fire Gloves                                                  Contingent
          8243 Hampton Bluff Ter                                              Unliquidated
          Chesterfield, VA 23832-2036                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,086.84
          Dugan Smith                                                         Contingent
          508 E 2nd st.                                                       Unliquidated
          Yankton, SD 57078                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,953.76
          DUKE ENERGY 1321264133                                              Contingent
          PO BOX 70515                                                        Unliquidated
          CHARLOTTE, NC 28272-0515                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $881.88
          DUKE ENERGY 1968079979                                              Contingent
          PO BOX 70515                                                        Unliquidated
          CHARLOTTE, NC 28272-0515                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $27.98
          durelle ferguson                                                    Contingent
          3331 West Juneau Avenue                                             Unliquidated
          Milwaukee, WI 53208                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $150.64
          Dustin Gulley                                                       Contingent
          15 Fairfax Dr.                                                      Unliquidated
          Harrisburg, IL 62946                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $34.98
          Dustin Johnson                                                      Contingent
          801 Arcadia Boulevard                                               Unliquidated
          Englewood, OH 45322                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 36 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 43 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,239.82
          Dutyman, Inc                                                        Contingent
          PO Box 39 6460 Camino Real                                          Unliquidated
          Maxwell, TX 78656                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $31.98
          Dwight Mann                                                         Contingent
          11918 Bridal Lane                                                   Unliquidated
          Arlington, TN 38002                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,297.77
          Dynarex Corporation                                                 Contingent
          10 Glenshaw ST                                                      Unliquidated
          Orangeburg, NY 10962-1207                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,909.52
          Earhugger Safety Products                                           Contingent
          3424 W 2400 S Ste A                                                 Unliquidated
          Salt Lake City, UT 84119-1157                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $212.71
          Earthbound, Inc.                                                    Contingent
          1116 Plainfield Ave NE                                              Unliquidated
          Grand Rapids, MI 49503-1057                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $144.15
          Ed Baker                                                            Contingent
          PO box 221                                                          Unliquidated
          West hamlin, WV 25571                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $81.99
          Edward Adams                                                        Contingent
          0                                                                   Unliquidated
          Oxford, ME 04270                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 37 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 44 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $52.48
          Edward Essegian                                                     Contingent
          1256 Divisadero St                                                  Unliquidated
          Fresno, CA 93721                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $89.98
          EDWARD REYNA                                                        Contingent
          176 OTTO CIRCLE                                                     Unliquidated
          SACRAMENTO, CA 95822                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $311.09
          Edward Walton                                                       Contingent
          96 south 2nd street                                                 Unliquidated
          Mount wolf, PA 17347                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,040.07
          ehka mantya                                                         Contingent
          6515 cecilia cir #17179                                             Unliquidated
          minneapolis, MN 55439                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $343.36
          ELIZABETH Since                                                     Contingent
          62 Merlham Drive                                                    Unliquidated
          Madison, WI 53705                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $431.31
          Emergency Rapid Response Team HG2                                   Contingent
          Lighti                                                              Unliquidated
          477 North Semoran Boulevard                                         Disputed
          Orlando, FL 32807
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $85.48
          Emmanuel Cordova                                                    Contingent
          2537 Avenida Florencia                                              Unliquidated
          Brownsville, TX 78526                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 38 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 45 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,932.99
          Empire Scientific Inc                                               Contingent
          4504 E Hillsborough Ave                                             Unliquidated
          Tampa, FL 33610-5249                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $45.00
          ENCON                                                               Contingent
          4951 E. ADAMO DRIVE, SUITE 16                                       Unliquidated
          TAMPA, FL 33605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $136.99
          Enea Pisciani                                                       Contingent
          Via Paradiso 3                                                      Unliquidated
          Bellinzona 6500 Switzerland, 0                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.69
          Enoch Jones                                                         Contingent
          261 Hills Chapel Rd                                                 Unliquidated
          Falkville, AL 35622                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.98
          Eric Henderson                                                      Contingent
          2748 Midway Avenue                                                  Unliquidated
          Grants Pass, OR 97527                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $38.89
          Eric Jensen                                                         Contingent
          131 Mill Road                                                       Unliquidated
          Saddle River, NJ 07458                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $141.68
          Eric Stanton                                                        Contingent
          127 Vinee Ct.                                                       Unliquidated
          Jackson, MS 39212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 39 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 46 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $107.50
          Eric Surber                                                         Contingent
          394 Keegan Court                                                    Unliquidated
          Burlington, KY 41005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $66.49
          Eric Turner                                                         Contingent
          1311 State Street                                                   Unliquidated
          Algonac, MI 48001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $119.49
          Ernest Veil                                                         Contingent
          101 M Street SW                                                     Unliquidated
          Washington, DC 20024                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,154.75
          Esmet/tufloc Inc                                                    Contingent
          PO Box 9238                                                         Unliquidated
          Canton, OH 44711-9238                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.93
          Ethel Fire Dept                                                     Contingent
          3814 Turner Road                                                    Unliquidated
          Ethel, LA 70730                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,271.44
          EUGENE WATER & ELECTRIC BOARD                                       Contingent
          PO BOX 35192                                                        Unliquidated
          SEATTLE, WA 98124-5192                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $239.49
          Eugene Zahara                                                       Contingent
          23662 Millville Way                                                 Unliquidated
          Millville, CA 96062                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 40 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 47 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $206.00
          Evan Lagess                                                         Contingent
          Covanta Energy                                                      Unliquidated
          Agawam, MA 01001-2043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $102.00
          Evelia Contreras                                                    Contingent
          1364 East 20th Street                                               Unliquidated
          Los Angeles, CA 90011                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.94
          Everett Murray                                                      Contingent
          115 West Dover Street                                               Unliquidated
          Easton, MD 21601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,936.34
          Eye Safety Systems                                                  Contingent
          PO Box 1017                                                         Unliquidated
          Sun Valley, ID 83353-1017                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $60.00
          Fabien GORGUES                                                      Contingent
          63 Rue du 19 Janvier                                                Unliquidated
          GARCHES 92380 France, 0                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $57.75
          Fallin                                                              Contingent
          285 Langford Street                                                 Unliquidated
          Berlin, GA 31722                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $27.14
          Farley, Carey                                                       Contingent
          605 Heady Road                                                      Unliquidated
          Sparta, TN 38583                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 41 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 48 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $16.34
          Faustino Costa                                                      Contingent
          420 Wheaton Road                                                    Unliquidated
          Union, NJ 07083                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $71,778.01
          Federal Signal                                                      Contingent
          75 REMITTANCE DRIVE SUITE 3257                                      Unliquidated
          CHICAGO, IL 60675                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $110,332.80
          FEDEX                                                               Contingent
          PO BOX 371461                                                       Unliquidated
          PITTSBURGH, PA 15250-7461                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,483.16
          FEDEX FREIGHT                                                       Contingent
          PO BOX 223125                                                       Unliquidated
          PITTSBURGH, PA 15251-2125                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $39.25
          FENIKA Enosa                                                        Contingent
          1863 Park Circle                                                    Unliquidated
          Marysville, CA 95901                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Fenstermacher, Ernest                                               Contingent
          508 2nd Street                                                      Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $89.68
          Fernando Gomez                                                      Contingent
          2010 Bunyan Road                                                    Unliquidated
          Susanville, CA 96130                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 42 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 49 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $739.42
          FESS FIRE PROTECTION                                                Contingent
          PO BOX 1307                                                         Unliquidated
          MORRISVILLE, NC 27560                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,184.60
          Fieldtex Products, Inc                                              Contingent
          3055 Brighton Henrietta Town Line RD # R                            Unliquidated
          Rochester, NY 14623-2749                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $62.68
          Figueroa, Stacy                                                     Contingent
          12820 Grovehurst Ave                                                Unliquidated
          Winter Garden, FL 34787-6519                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $491.26
          Fire and Rescue Equipment LLC                                       Contingent
          932 Briar Avenue                                                    Unliquidated
          Toms River, NJ 08753                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,976.99
          Fire-Dex Inc , Dept 781422                                          Contingent
          PO Box 78000                                                        Unliquidated
          Detroit, MI 48278-1422                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,164.18
          Fire-Dex, LLC (TECGEN)                                              Contingent
          780 S Progress DR                                                   Unliquidated
          Medina, OH 44256-1368                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $29,338.97
          Firequip                                                            Contingent
          PO Box 2598                                                         Unliquidated
          Burlington, NC 27216-2598                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 43 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 50 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,499.00
          First Ladies National Historic Site                                 Contingent
          205 Market Ave S                                                    Unliquidated
          Canton, OH 44702                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $57.14
          Fitzgerald, Brian                                                   Contingent
          10606 S. Moody Ave                                                  Unliquidated
          Chicago Ridge, IL 60415                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,348.20
          Fox Fury Llc                                                        Contingent
          3528 Seagate Way Ste 100                                            Unliquidated
          Oceanside, CA 92056-6040                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,282.90
          Fox Labs International                                              Contingent
          310 Church ST                                                       Unliquidated
          Mount Clemens, MI 48043-2125                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $45.48
          Frank Bastone jr                                                    Contingent
          1358 Armstrong rd                                                   Unliquidated
          Belmont, NC 28012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $22.94
          FREDDIE PEREZ                                                       Contingent
          1270 GERARD AVE 6G                                                  Unliquidated
          BRONX, NY 10452                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $203.20
          Galesburg PD                                                        Contingent
          150 S Broad ST                                                      Unliquidated
          Galesburg, IL 61401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 44 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 51 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,258.89
          Gamber-Johnson                                                      Contingent
          3001 Borham Ave                                                     Unliquidated
          Stevens Point, WI 54481                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $288.49
          Gardner Police Department                                           Contingent
          16540 N Moonlight Rd                                                Unliquidated
          Gardner, KS 66030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,886.76
          Garrett Metal Detectors                                             Contingent
          1881 West State Street                                              Unliquidated
          Garland, TX 75042                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $49.49
          Gary Donobedian                                                     Contingent
          PO Box 2004                                                         Unliquidated
          Waldport, OR 97394                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $27.98
          GARY THOMSON                                                        Contingent
          241 Cornwell Avenue                                                 Unliquidated
          Malverne, NY 11565                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,970.00
          Geo Group Big Spring Facility                                       Contingent
          2100 Rickabaugh Drive                                               Unliquidated
          Big Spring, TX 79720-7821                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $425.09
          George Bodine                                                       Contingent
          FCI Otisville 2 Mile Drive                                          Unliquidated
          Otisville, NY 10963                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 45 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 52 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $130.53
          George L. Lopez                                                     Contingent
          8101 Pelican Harbour Dr                                             Unliquidated
          Lake Worth, FL 33467                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $73.98
          George McKinzie                                                     Contingent
          313 S.E. 10th.                                                      Unliquidated
          Pryor, OK 74361                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $415.49
          George Norris                                                       Contingent
          4200 E. Pine Lodge Road                                             Unliquidated
          Roswell, NM 88201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,348.52
          Georgetown Fd/ Georgetown Fleet Services                            Contingent
          117 N Kaminski ST                                                   Unliquidated
          Georgetown, SC 29440-3143                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $131.75
          gerardo guajardo                                                    Contingent
          1044 Miami Avenue                                                   Unliquidated
          Clovis, CA 93611                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,221.29
          Gerber Gear                                                         Contingent
          PO Box 802587                                                       Unliquidated
          Chicago, IL 60680-2587                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $43.90
          Glenda Baker                                                        Contingent
          64 County Road 500 North                                            Unliquidated
          Thompsonville, IL 62890                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 46 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 53 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,460.10
          GO Rhino! Product                                                   Contingent
          589 Apollo ST                                                       Unliquidated
          Brea, CA 92821-3127                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,572.39
          GOOGLE LLC , DEPT. 33654                                            Contingent
          PO BOX 39000                                                        Unliquidated
          SAN FRANCISCO, CA 94139                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,686.32
          Gould & Goodrich Leather Inc                                        Contingent
          709 E Mcneill ST                                                    Unliquidated
          Lillington, NC 27546-9188                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,233.46
          Grand Saline Police Dept                                            Contingent
          113 N Green St                                                      Unliquidated
          Grand Saline, TX 75140                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,472.05
          Graystone Partners, LLC                                             Contingent
          5151 N Oracle Rd, Suite 209                                         Unliquidated
          Tucson, AZ 85704                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,880.72
          Great American Group Advisory & Valuatio                            Contingent
          21255 Burbank Blvd                                                  Unliquidated
          Woodland Hills, CA 91367                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $120.97
          Greg Antor                                                          Contingent
          819 Sheffield Street                                                Unliquidated
          Hampton, VA 23666                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 47 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 54 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Greg Bogosian                                                       Contingent
          6 Elm Court                                                         Unliquidated
          Andover, MA 01810                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $140.36
          Greg Metzger                                                        Contingent
          905 E Fairview Ave                                                  Unliquidated
          South Bend, IN 46614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $174.71
          Gregory Butler                                                      Contingent
          9732 Pyramid Way                                                    Unliquidated
          Sparks, NV 89441                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.95
          Gregory L Mulvey                                                    Contingent
          7920 Rufus Court                                                    Unliquidated
          San Diego, CA 92129                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,713.06
          Guardian Angel                                                      Contingent
          17585 W. North Avenue , Suite 150                                   Unliquidated
          Brookfield, WI 53045                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,010.74
          Gurley Police Dept                                                  Contingent
          235 WALKER ST.                                                      Unliquidated
          GURLEY, AL 35748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.24
          Gurvinder Singh                                                     Contingent
          11 Magenta St                                                       Unliquidated
          Hicksville, NY 11801                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 48 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 55 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $28.88
          H Marquez                                                           Contingent
          1500 Carrington Park Circle                                         Unliquidated
          Morrisville, NC 27560                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,081.10
          Haix North American                                                 Contingent
          2320 Fortune DR Ste 120                                             Unliquidated
          Lexington, KY 40509-4117                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,305.92
          Hamburger Woolen Co.                                                Contingent
          23 Denton Ave , PO Box 796                                          Unliquidated
          New Hyde Park, NY 11040                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $33.86
          Harrison Buberniak                                                  Contingent
          9836 Pamela Drive                                                   Unliquidated
          Temperance, MI 48182                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $141.00
          HARVEY & PRICE                                                      Contingent
          PO BOX 1910                                                         Unliquidated
          EUGENE, OR 97440                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,819.76
          Havis                                                               Contingent
          75 Jacksonville RD                                                  Unliquidated
          Warminster, PA 18974-4803                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $400.00
          HEDRICK GARDNER KINCHELOE &                                         Contingent
          GAROFALO LLP                                                        Unliquidated
          P O BOX 30397                                                       Disputed
          CHARLOTTE, NC 28230
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 49 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 56 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $135.99
          heidi solazzo                                                       Contingent
          27 North Ferwood Road                                               Unliquidated
          Pulaski, NY 13142                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $28.24
          helen tobin                                                         Contingent
          770 South Burke Avenue                                              Unliquidated
          connell, WA 99326                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,161.49
          Helena Volunteer Fire Dept - Steven Wils                            Contingent
          1535 County Rt 53                                                   Unliquidated
          Brasher Falls, NY 13613                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,853.93
          HERLOCKER MECHANICAL SYSTEMS                                        Contingent
          12600 DOWNS ROAD                                                    Unliquidated
          PINEVILLE, NC 28134                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,900.01
          Hero Wipes                                                          Contingent
          4651 Schaefer Ave                                                   Unliquidated
          Chino, CA 91710-5542                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,771.56
          Hero's Pride Emblem Enterprises                                     Contingent
          PO Box 10033                                                        Unliquidated
          van Nuys, CA 91410                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,107.20
          High Speed Gear                                                     Contingent
          87 Old Hammock RD                                                   Unliquidated
          Swansboro, NC 28584-8661                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 50 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 57 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $48.63
          Holland, Charles E                                                  Contingent
          43 Muscadine Trl                                                    Unliquidated
          Taylorsville, NC 28681-4323                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $248.45
          Holly Cantrell                                                      Contingent
          0                                                                   Unliquidated
          Morton, WA 98356                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.47
          Hollye Carpenter                                                    Contingent
          0                                                                   Unliquidated
          MacHipongo, VA                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,477.88
          Honeywell Safety Products                                           Contingent
          900 Douglas Pike                                                    Unliquidated
          Smithfield, RI 02917-1879                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $913.89
          Hood County Sheriffs Office                                         Contingent
          400 Deputy Larry Miller DR                                          Unliquidated
          Granbury, TX 76048-1876                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,012.70
          Humane Restraint Company Inc                                        Contingent
          912 Bethel Circle                                                   Unliquidated
          Waunakee, WI 53597                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,596.36
          Husky Portable Containment                                          Contingent
          PO Box 3404                                                         Unliquidated
          Bartlesville, OK 74006-3404                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 51 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 58 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $39.98
          Hutchins, Beverly                                                   Contingent
          8610 Broadway St. Suite 400                                         Unliquidated
          San Antonio, TX 78217                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,716.76
          HWI Gear, Inc.                                                      Contingent
          1156 S Bannock ST                                                   Unliquidated
          Denver, CO 80223-3226                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Ian Jewett                                                          Contingent
          1959 S Power Rd 103-135                                             Unliquidated
          Mesa, AZ 85206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,065.42
          Illinois Department of Revenue                                      Contingent
          101 West Jefferson St                                               Unliquidated
          Springfield, IL 62702                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $159.99
          ILMI BOJKOVIC                                                       Contingent
          30 Livngston Avenue                                                 Unliquidated
          Dover, NJ 07801                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,534.96
          Indiana Department of Revenue                                       Contingent
          100 N. Senate IGCN Rm N105                                          Unliquidated
          Indianapolis, IN 46204                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $508.56
          INFOTRAC                                                            Contingent
          200 NORTH PALMETTO ST                                               Unliquidated
          LEESBURG, FL 34748                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 52 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 59 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $599.00
          Irina Povitskaya                                                    Contingent
          600 Centerpoint Blvd                                                Unliquidated
          New Castle, DE 19720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $675.00
          Island Alliance                                                     Contingent
          408 Atlantic Ave                                                    Unliquidated
          Boston, MA 02110-3349                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $62.37
          IT Consulting                                                       Contingent
          39817 North Messner Way                                             Unliquidated
          Anthem, AZ 85086                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $12.99
          Ivan Shulha                                                         Contingent
          10620 Northeast 17th Street                                         Unliquidated
          Bellevue, WA 98004                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $177.00
          J C Higgins JR                                                      Contingent
          0                                                                   Unliquidated
          East Brunswick, NJ                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $219.64
          J.l. Darling Llc                                                    Contingent
          2614 Pacific Hwy E                                                  Unliquidated
          Tacoma, WA 98424-1001                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,157.12
          Jackson Walker LLP                                                  Contingent
          P O Box 130989                                                      Unliquidated
          Dallas, TX 75313-0989                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 53 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 60 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $13.98
          Jacob Betzold                                                       Contingent
          5335 Fulton Street                                                  Unliquidated
          Phoenix, AZ 85043                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $122.39
          Jacob Cook                                                          Contingent
          5179 Crater Lake Hwy                                                Unliquidated
          Central Point, OR 97502                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $495.84
          JACY CROFT                                                          Contingent
          8085 GLENWOOD DRIVE                                                 Unliquidated
          BURNABY, BC V3N5C8                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $25.74
          Jaime Alfaro                                                        Contingent
          0                                                                   Unliquidated
          Hemet, CA 92543                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $13.98
          Jake Miller                                                         Contingent
          48 Quail Ridge Drive                                                Unliquidated
          Atascadero, CA 93422                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Jake Noltze                                                         Contingent
          6800 Correctionville Road                                           Unliquidated
          Sioux City, IA 51106                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $109.16
          Jake Waryu                                                          Contingent
          176 Westchester Drive                                               Unliquidated
          Amherst, OH 44001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 54 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 61 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $20.37
          James Barreto                                                       Contingent
          160 Summerton Cir                                                   Unliquidated
          E Stroudsburg., PA 18301                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $324.49
          James Esparza                                                       Contingent
          1288 West J Street                                                  Unliquidated
          Oakdale, CA 95361                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $16.04
          James Esparza                                                       Contingent
          1288 West J Street                                                  Unliquidated
          Oakdale, CA 95361                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $36.88
          James Hardy                                                         Contingent
          9 Parkside Blvd                                                     Unliquidated
          Port Wentworth, GA 31407                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $149.17
          James Heck                                                          Contingent
          8509 NE 105th Ter                                                   Unliquidated
          Kansas City, MO 64157                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $113.36
          James Hundley                                                       Contingent
          680 S 4TH ST                                                        Unliquidated
          Louisville, KY 40202-2407                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $168.00
          James Narramore                                                     Contingent
          225 College Park DR                                                 Unliquidated
          Weatherford, TX 76086-6265                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 55 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 62 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $106.40
          james newcomb                                                       Contingent
          1315 Como St , Apt A                                                Unliquidated
          Carson city, NV 89701-4475                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $40.89
          James Raimo                                                         Contingent
          1000 Hall of Fame Ave                                               Unliquidated
          Springfield, MA 01105                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $133.00
          James Rarick                                                        Contingent
          203 Cedar Grove Rd.                                                 Unliquidated
          Selkirk, NY 12158                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $57.37
          James Shipley                                                       Contingent
          612 Mountain Pass Lane 876                                          Unliquidated
          Knoxville, TN 37923                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $160.00
          James Song                                                          Contingent
          1720 Gold Dust Street                                               Unliquidated
          Glendora, CA 91740                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $157.94
          James Vaughn                                                        Contingent
          4105 53rd Avenue                                                    Unliquidated
          Bettendorf, IA 52722                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $36.71
          Jamie Logmann                                                       Contingent
          72343 Manor Street                                                  Unliquidated
          Covington, LA 70435                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 56 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 63 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $412.00
          Jamie Reinholt                                                      Contingent
          900 Old Red Trail                                                   Unliquidated
          Mandan, ND 58554                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $341.94
          Jared Curtis                                                        Contingent
          P.O. Box 312                                                        Unliquidated
          Jasper, AR 72641                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $109.99
          Jared Hogan                                                         Contingent
          40090 Jaylene Street                                                Unliquidated
          Murrieta, CA 92563                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Jase Gallagher                                                      Contingent
          367 Paradise Trail                                                  Unliquidated
          Guyton, GA 31312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $123.82
          Jason Bowman                                                        Contingent
          677 Refugee Rd SE                                                   Unliquidated
          Hebron, OH 43025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $71.96
          Jason Crawford                                                      Contingent
          125 Olequa Drive                                                    Unliquidated
          Vader, WA 98593                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $48.99
          Jason French                                                        Contingent
          108 Meadow Lane                                                     Unliquidated
          Labadie, MO 63055                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 57 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 64 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $694.96
          Jason Tharp                                                         Contingent
          8523 E. Northbelt Dr                                                Unliquidated
          Humble, TX 77396                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $157.77
          Javier carruyo                                                      Contingent
          5585 NW 72nd Ave 49909                                              Unliquidated
          Miami, FL 33195                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.83
          Javier Garcia                                                       Contingent
          5010 Southwest 148th Terrace                                        Unliquidated
          Davie, FL 33331                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $169.94
          Jeanette Bird                                                       Contingent
          10 Ship Street Gardens                                              Unliquidated
          Brighton BN1 1AJ United Kingdom                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $52.25
          Jeff Estes                                                          Contingent
          0                                                                   Unliquidated
          Paragould, AR 72450                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $108.00
          Jeffrey Taylor                                                      Contingent
          100 Fairview St Apt L                                               Unliquidated
          MARSHALL, TX 75672                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $196.46
          JENNIFER COLLIER                                                    Contingent
          407 East Washington Avenue                                          Unliquidated
          Walters, OK 73572                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 58 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 65 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.92
          Jennifer Narvaes                                                    Contingent
          12442 Paseo Rojo Dr                                                 Unliquidated
          El Paso, TX 79928                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,259.17
          Jennifer Walton                                                     Contingent
          165 American Way                                                    Unliquidated
          Jefferson, NC 28640                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $578.47
          JEREMY ROGERS                                                       Contingent
          1220 SOUTH MAIN AVE                                                 Unliquidated
          DYERSBURG, TN 38024                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $28.80
          Jerry Crisp                                                         Contingent
          1032 Jack Branch Road                                               Unliquidated
          Robbinsville, NC 28771                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.19
          Jesus Hinojosa                                                      Contingent
          0                                                                   Unliquidated
          Carrollton, TX                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $74.98
          Jimmy Gee                                                           Contingent
          2411 Patterson Industrial Drive                                     Unliquidated
          Pflugerville, TX 78660                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $52.48
          JJ Duffy                                                            Contingent
          1115 Navalle Court                                                  Unliquidated
          Pleasanton, CA 94566                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 59 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 66 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.47
          Joe Fletcher                                                        Contingent
          0                                                                   Unliquidated
          Desoto, TX                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $356.98
          Joe Kirkendoll                                                      Contingent
          1418 W Jefferson blvd                                               Unliquidated
          los angeles, CA 90007                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $16.94
          Joe Silva                                                           Contingent
          1901 North 8th Street                                               Unliquidated
          Harlingen, TX 78550-4391                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $40.48
          Joel Fischetti                                                      Contingent
          223 Foxglove Dr                                                     Unliquidated
          Hutto, TX 78634                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $162.98
          John church                                                         Contingent
          1238 Buchanan Rd                                                    Unliquidated
          yuba city, CA 95993-6407                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $28.80
          John Connacher                                                      Contingent
          1880 Arabian Rd W                                                   Unliquidated
          Lake Clarke Shores, FL 33406                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $89.45
          John DeShane                                                        Contingent
          409 Moscato Drive                                                   Unliquidated
          Davenport, FL 33897                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 60 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 67 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $22.20
          John Engels                                                         Contingent
          173 Ash Lane                                                        Unliquidated
          Kunkletown, PA 18058                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $47.02
          John Gonzalez                                                       Contingent
          15815 KINGSMOOR WAY                                                 Unliquidated
          MIAMI LAKES, FL 33014                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $80.45
          John Haigh                                                          Contingent
          5404 Tama Dr                                                        Unliquidated
          Waco, TX 76708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $52.46
          John Lavoie                                                         Contingent
          5 Lemnah Drive                                                      Unliquidated
          St Albans, VT 05478                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $40.22
          John Meehan                                                         Contingent
          4740 Kathi Drive                                                    Unliquidated
          Bethlehem, PA 18017                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.92
          John Nanoff                                                         Contingent
          0                                                                   Unliquidated
          Lithia Springs, GA 30122-2840                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $16.94
          John Scripter                                                       Contingent
          4202 Shelley Ave                                                    Unliquidated
          Colorado Springs, CO 80910                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 61 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 68 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          John Shump                                                          Contingent
          9 Masonic Drive                                                     Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $229.99
          JOHN TIGHE                                                          Contingent
          10 ANDOVER LANE                                                     Unliquidated
          HICKSVILLE, NY 11801                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $101.18
          John Young                                                          Contingent
          150 Creekstone Lane                                                 Unliquidated
          London, KY 40741                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.94
          John Youngs                                                         Contingent
          10910 Old Dayton Road                                               Unliquidated
          New Lebanon, OH 45345                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $87.95
          Jonathan Buchanan                                                   Contingent
          2185 Kingswood Drive                                                Unliquidated
          Morristown, TN 37813                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $51.29
          Jonathan Howaniec                                                   Contingent
          82 Cadman Drive                                                     Unliquidated
          Buffalo, NY 14221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $92.76
          Jonathan Sargent                                                    Contingent
          302 Isaqueena Dr                                                    Unliquidated
          Greer, SC 29651                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 62 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 69 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $86.25
          JONG HYUK LEE                                                       Contingent
          146 Division Place                                                  Unliquidated
          Hackensack, NJ 07601                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $51.79
          Jordan Goss                                                         Contingent
          0                                                                   Unliquidated
          Chicago, IL                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $94.68
          Joseph Allen                                                        Contingent
          366 Southwest 18th Road                                             Unliquidated
          Miami, FL 33129                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $193.59
          Joseph Chesek                                                       Contingent
          1705 Hawthorne Street                                               Unliquidated
          Scranton, PA 18504                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $88.46
          Joseph Creech                                                       Contingent
          3300 Turkeyfoot Road                                                Unliquidated
          Edgewood, KY 41017                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $137.69
          Joseph Phillips                                                     Contingent
          315 Daniel Circle                                                   Unliquidated
          Dothan, AL 36301                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $172.55
          Joseph Santos                                                       Contingent
          11939 Creekstone Way                                                Unliquidated
          Zionsville, IN 46077                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 63 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 70 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $70.84
          Joseph Spezzano                                                     Contingent
          5696 S Wild Rose Rd                                                 Unliquidated
          Hereford, AZ 85615                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,280.00
          josh hyatt                                                          Contingent
          1100 wicomico street STE 401                                        Unliquidated
          Baltimore, MD 21230-2099                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $228.48
          Josh Sebastian                                                      Contingent
          315 West 2nd Street                                                 Unliquidated
          Brenham, TX 77833                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $57.32
          Joshua Krull                                                        Contingent
          119 S. Highway 89                                                   Unliquidated
          Linn, MO 65051                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,147.15
          Joshua Natanael                                                     Contingent
          105 E Scotland dr.                                                  Unliquidated
          Bear, DE 19701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $163.23
          Joshua Pack                                                         Contingent
          697 Shellbark Drive                                                 Unliquidated
          Concord, NC 28025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $52.97
          Joshua Wernimont                                                    Contingent
          526 Kaufmann Avenue                                                 Unliquidated
          Dubuque, IA 52001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 64 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 71 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $141.49
          Justin Brown                                                        Contingent
          611 Pennsylvania Avenue Southeast #221                              Unliquidated
          Washington, DC 20003                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $34.47
          Justin Derway                                                       Contingent
          118 Broadway                                                        Unliquidated
          Fort Edward, NY 12828                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $51.19
          Justin Ferrell                                                      Contingent
          5212 Alpine Drive                                                   Unliquidated
          Cross Lanes, WV 25313                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Justin Wechsler                                                     Contingent
          6635 W Happy Valley Rd                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $828.00
          Justine Hanrahan                                                    Contingent
          6701 San Jose Drive                                                 Unliquidated
          San Antonio, TX 78214                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $65.13
          KARL MILLER                                                         Contingent
          2801 Toledo Road                                                    Unliquidated
          Elkhart, IN 46516                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $33.69
          kassandra dixon                                                     Contingent
          202 Brookview rd                                                    Unliquidated
          wilmington, NC 28409                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 65 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 72 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $119.00
          Kate Voorhes                                                        Contingent
          191 South Winooski Ave Unit 3                                       Unliquidated
          Burlington, VT 05401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $136.49
          Kathleen Halter                                                     Contingent
          101 Bramblewood Plantation Rd                                       Unliquidated
          Camden, SC 29020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $86.98
          Kathleen Uncini                                                     Contingent
          38244 Emerald Boulevard                                             Unliquidated
          North Branch, MN 55056                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,001.96
          kathy travis                                                        Contingent
          3842 Redman Drive                                                   Unliquidated
          Fort Collins, CO 80524                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $22.36
          Kayla Caffey                                                        Contingent
          1838 River Dale Rd                                                  Unliquidated
          Pfafftown, NC 27040                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $18.98
          kayla Williams                                                      Contingent
          146 Oak Avenue                                                      Unliquidated
          Mount jackson, VA 22842                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $20.97
          Keefer                                                              Contingent
          8780 Madison Ave. , Apt. #249                                       Unliquidated
          Fair Oaks, CA 95628                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 66 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 73 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $91.48
          Keith Becker                                                        Contingent
          1240 Northeast Tyler Avenue                                         Unliquidated
          Prineille, OR 97754                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $77.98
          Keith Carrocci                                                      Contingent
          126 North Ridge Road                                                Unliquidated
          Mansfield, OH 44905                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $22.49
          keith skousen                                                       Contingent
          5860 Severin Drive                                                  Unliquidated
          La Mesa, CA 91942                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $357.61
          Kelcey Hein                                                         Contingent
          Eldon Way                                                           Unliquidated
          Minden, NV 89423                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $91.63
          Kelly Bird                                                          Contingent
          1000 North Adams Street , PO Box 506                                Unliquidated
          Lancaster, WI 53813                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.98
          Kelsey Stafford                                                     Contingent
          19267 Aydell Lane                                                   Unliquidated
          French Settlement, LA 70733                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $975.20
          Ken Holderbaum                                                      Contingent
          8356 NW 68th ST. 3870                                               Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 67 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 74 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.92
          Kenneth Ball                                                        Contingent
          101 Silver Bow Lane                                                 Unliquidated
          Dallas, GA 30157                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $56.87
          Kenneth Bishop                                                      Contingent
          1702 Championship Blvd                                              Unliquidated
          Franklin, TN 37064                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,040.25
          Kenneth Caldwell                                                    Contingent
          2091 Lakeridge Dr                                                   Unliquidated
          Fayetteville, NC 28304                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,255.88
          Kentucky Department of Revenue                                      Contingent
          501 High Street?                                                    Unliquidated
          Frankfort, KY 40601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $313.29
          Kevin Hunter Sr.                                                    Contingent
          140 SHERWOOD AVE                                                    Unliquidated
          SWANSBORO, NC 28584                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Kevin See                                                           Contingent
          2948 Theresa Dr                                                     Unliquidated
          Kissimmee, FL 34744-5007                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,438.61
          Key Fire Hose Corp                                                  Contingent
          PO Box 7107                                                         Unliquidated
          Dothan, AL 36302-7107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 68 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 75 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $58.94
          Khoi Vu                                                             Contingent
          2333 South Collins Street                                           Unliquidated
          Arlington, TX 76014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $319.92
          Kimberly Pd                                                         Contingent
          242 Highway 30                                                      Unliquidated
          Kimberly, ID 83341-1609                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.99
          Kimberly Stempel                                                    Contingent
          56 Pine Park Road                                                   Unliquidated
          Berne, NY 12023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Kirk Palmatier                                                      Contingent
          103 Boardwalk Street                                                Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.99
          Kissinger, Brian                                                    Contingent
          Pinegrove Ave                                                       Unliquidated
          Ballston, NY 12020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $12.98
          Kjell Bagge                                                         Contingent
          PO BOX 1201                                                         Unliquidated
          Winthrop, WA 98862                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,372.80
          Kmw Specialties, Inc                                                Contingent
          PO Box 804                                                          Unliquidated
          Tyrone, GA 30290-0804                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 69 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 76 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $19,371.58
          Kochek Co                                                           Contingent
          75 Highland DR                                                      Unliquidated
          Putnam, CT 06260-3010                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,721.86
          Komelon Corporation                                                 Contingent
          PO Box 1045                                                         Unliquidated
          Waukesha, WI 53187-1045                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $66.97
          Kris Johnson                                                        Contingent
          109 s 3rd ST                                                        Unliquidated
          Beaver Creek, MN 56116                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.94
          Kristin Ward                                                        Contingent
          14360 Skyway Road                                                   Unliquidated
          Magalia, CA 95954                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,217.22
          Kroll International                                                 Contingent
          P O Box 72529                                                       Unliquidated
          Cleveland, OH 44192-0002                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,677.91
          Kustom Signals Inc                                                  Contingent
          PO Box 776238                                                       Unliquidated
          Chicago, IL 60677-6238                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,152.29
          KWIK KOPY BUSINESS CENTER/LAKE                                      Contingent
          NORMAN                                                              Unliquidated
          16630 NORTHCROSS DR, SUITE 102                                      Disputed
          HUNTERSVILLE, NC 28078
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 70 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 77 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $66.47
          Kyker, Dick                                                         Contingent
          21170 Centre Pointe Parkway , Unit 200                              Unliquidated
          Santa Clarita, CA 91350                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.99
          Kyle Baldwin                                                        Contingent
          213 West Chestnut Street                                            Unliquidated
          Archer City, TX 76351                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $19.98
          Kyle Brewer                                                         Contingent
          2890 Fontainebleau Avenue Southeast                                 Unliquidated
          Palm Bay, FL 32909                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,546.00
          L3 Communications/eotech Inc                                        Contingent
          1201 E Ellsworth RD                                                 Unliquidated
          Ann Arbor, MI 48108-2420                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,190.00
          Lacrosse / Danner                                                   Contingent
          17634 NE Airport Way                                                Unliquidated
          Portland, OR 97230-4999                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $660.00
          Ladder Technologies, Ltd                                            Contingent
          1722 N College Ave                                                  Unliquidated
          Fayetteville, AR 72703-2605                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.98
          Lagaria Ponder                                                      Contingent
          8050 Taylor Road                                                    Unliquidated
          Riverdale, GA 30274                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 71 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 78 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $127,476.73
          Lakeland Industries                                                 Contingent
          701 Koehler Ave Ste 7                                               Unliquidated
          Ronkonkoma, NY 11779-7403                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,104.20
          Lakeside Plastics, Inc.                                             Contingent
          PO Box 2384                                                         Unliquidated
          Oshkosh, WI 54903-2384                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $185.98
          LARRY MCCLENNY                                                      Contingent
          5304 Hazelwood Road                                                 Unliquidated
          Adamsville, AL 35005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,305.00
          Laser Labs                                                          Contingent
          454 First Parish RD                                                 Unliquidated
          Scituate, MA 02066-3335                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $92.98
          Laura Collins                                                       Contingent
          0                                                                   Unliquidated
          Roanoke, VA 24019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,076.88
          LAURA TORRES                                                        Contingent
          629 W Park Avenue                                                   Unliquidated
          Hamilton, NJ 08360                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $906.76
          Law Enforcement Supply Inc                                          Contingent
          PO Box 85                                                           Unliquidated
          Allendale, MI 49401-0085                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 72 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 79 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,310.69
          Law Enforcement Targets                                             Contingent
          8802 West 35 W Service Drive NE                                     Unliquidated
          Blaine, MN 55449                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $268.32
          Ldi Corp.                                                           Contingent
          3560 Lafayette RD Ste C Bldg 2                                      Unliquidated
          Portsmouth, NH 03801-6073                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,367.67
          Leatherhead Tool CO                                                 Contingent
          340 Blackhawk Park Ave                                              Unliquidated
          Rockford, IL 61104-5133                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,010.00
          LEE ANN LADRIE                                                      Contingent
          4910 Starcrest Dr.                                                  Unliquidated
          Monroe, NC 28110                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $60.80
          Leland Humphrey                                                     Contingent
          0                                                                   Unliquidated
          Marietta, GA                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.98
          Les Germer                                                          Contingent
          201 Ellwood Street , Unit 109                                       Unliquidated
          San Antonio, TX 78209                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $122.98
          Leslie Buncher                                                      Contingent
          6225 san elijo                                                      Unliquidated
          Rancho Santa Fe, CA 92067-0347                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 73 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 80 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $122.97
          Leslie Constantine                                                  Contingent
          54 Lord Avenue Apt #1                                               Unliquidated
          Bayonne, NJ 07002                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $61.98
          Leslie Cook                                                         Contingent
          1324 Coventry , bld 13                                              Unliquidated
          Iselin, NJ 08830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $136.60
          Leslie Manahan                                                      Contingent
          500 North Toombs Street                                             Unliquidated
          Valdosta, GA 31601                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,291.68
          Liberty Uniform Mf. Co., Inc.                                       Contingent
          710 John Dodd Road                                                  Unliquidated
          Spartanburg, SC 29303                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $686.82
          Lightning X Products, Inc                                           Contingent
          3301 Woodpark Blvd Ste D                                            Unliquidated
          Charlotte, NC 28206-4206                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,064.34
          Lightstar Corporation                                               Contingent
          4215 Mcewen RD                                                      Unliquidated
          Dallas, TX 75244-5202                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $104.00
          Lilia Myrick                                                        Contingent
          0                                                                   Unliquidated
          Woodbridge, VA 22193                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 74 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 81 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $323.88
          Lind Electronics Inc                                                Contingent
          14850 Deveau PL                                                     Unliquidated
          Minnetonka, MN 55345-2125                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,827.23
          Lion Apparel                                                        Contingent
          L-3505                                                              Unliquidated
          Columbus, OH 43260                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $516.00
          Lisa Graham                                                         Contingent
          638 Cooper Avenue                                                   Unliquidated
          Grafton, ND 58237                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Logan Walker                                                        Contingent
          4629 shuksan street                                                 Unliquidated
          Mount vernon, WA 98273                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,341.76
          Logistics Supply                                                    Contingent
          PO Box 481931                                                       Unliquidated
          Charlotte, NC 28269-5319                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $328.95
          Logo Dogz                                                           Contingent
          4910 Starcrest DR                                                   Unliquidated
          Monroe, NC 28110-8497                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $27.14
          Louisiana Department of Revenue                                     Contingent
          Post Office Box 201                                                 Unliquidated
          Baton Rouge, LA 70821-0201                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 75 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 82 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.95
          Luhmann ,deanna                                                     Contingent
          11 Chestnut Street                                                  Unliquidated
          Schuylerville, NY 12871                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $83.77
          Luke DelGrego                                                       Contingent
          8 Richardson Avenue                                                 Unliquidated
          Utica, NY 13502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,164.65
          Mabis/dmi/healthcare                                                Contingent
          4900 University Ave Ste 200                                         Unliquidated
          West Des Moines, IA 50266-6733                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $95.98
          Madelis Vasquez                                                     Contingent
          56-40 Myrtle Avenue                                                 Unliquidated
          Ridgewood, NY 11385                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,953.37
          Madrigrano, Daniel                                                  Contingent
          1627 216th Ave                                                      Unliquidated
          Union Grove, WI 53182                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,442.22
          Mag Instrument Inc                                                  Contingent
          20010 South Hellman Avenue                                          Unliquidated
          Ontario, CA 91761-1083                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $390.96
          Maine Revenue Services                                              Contingent
          P.O. Box 9107                                                       Unliquidated
          Augusta, ME 04332-9107                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 76 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 83 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.97
          Manchester PD                                                       Contingent
          200 W Fort St, Manchester                                           Unliquidated
          Manchester, TN 37355                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $216.89
          Marc O'Mara                                                         Contingent
          34 Beach Street                                                     Unliquidated
          Litchfield, CT 06759                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.94
          Marcus Dilworth                                                     Contingent
          7018 Windy Run Court                                                Unliquidated
          Spring, TX 77379                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $96.98
          Maria Perez                                                         Contingent
          2147 Oxford St                                                      Unliquidated
          Delano, CA 93215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $292.94
          Mario Aparecido Carvalho                                            Contingent
          78 Higt Steet                                                       Unliquidated
          Shelton, CT 06484                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $42.90
          Mark Carroll                                                        Contingent
          118 SOUTHFORK RD                                                    Unliquidated
          BEATTYVILLE, KY 41311-8430                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $270.58
          Mark Dockery                                                        Contingent
          109 S Maple St                                                      Unliquidated
          Graham, NC 27253                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 77 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 84 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $360.98
          Mark Hanson                                                         Contingent
          0                                                                   Unliquidated
          Culver City, CA                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $427.46
          Mark Maltid                                                         Contingent
          267 E Redondo Beach Blvd                                            Unliquidated
          Gardena, CA 90248                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $448.98
          mark molinares                                                      Contingent
          120 leo pl                                                          Unliquidated
          Lodi, NJ 07644                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $20.98
          Mark Mullen                                                         Contingent
          2719 Homestead Duquesne Road                                        Unliquidated
          West Mifflin, PA 15122                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $38.45
          Marlin Mortimer                                                     Contingent
          213 Wilson Ave                                                      Unliquidated
          Hightstown, NJ 08520                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.09
          Martin Gracia                                                       Contingent
          13020 West Estero Lane                                              Unliquidated
          Litchfield Park, AZ 85340                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $150.31
          marty moore                                                         Contingent
          270 Confederate Avenue                                              Unliquidated
          Jasper, GA 30143                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 78 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 85 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $13.94
          Mary Carey                                                          Contingent
          20 East Street                                                      Unliquidated
          Middleborough, MA 02346                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $638.18
          Mary Cusack                                                         Contingent
          0                                                                   Unliquidated
          Flint, MI 48503                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $102.96
          Mason Harris                                                        Contingent
          11165 California 116                                                Unliquidated
          Forestville, CA 95436                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $141.98
          Matin Buncher                                                       Contingent
          7069 Via Del Charro #2147                                           Unliquidated
          Rancho Santa Fe, CA 92067                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $314.58
          Matsunami ,chiaki                                                   Contingent
          Psc 473 Box 2                                                       Unliquidated
          AP INT United States                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $91.47
          Matt Pfost                                                          Contingent
          23656 NW 176th Ave                                                  Unliquidated
          High Springs, FL 32643                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $74.49
          Matthew Graczyk                                                     Contingent
          74 Southcrest Avenue                                                Unliquidated
          Cheektowaga, NY 14225                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 79 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 86 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.98
          Matthew Hoskin                                                      Contingent
          0                                                                   Unliquidated
          Glastonbury, CT 06033                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Matthew Theobald                                                    Contingent
          2149 Desert View Dr                                                 Unliquidated
          Winslow, AZ 86047                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.99
          Mayes                                                               Contingent
          6422 V a Del Cerrito                                                Unliquidated
          Rancho Murieta, CA 95683                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $36.66
          McCarrick, Dana                                                     Contingent
          66 Gould Terrace                                                    Unliquidated
          Clifton, NJ 07013                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.89
          McClure                                                             Contingent
          113 Cloudcroft Dr                                                   Unliquidated
          Wylie, TX 75098                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $212.43
          McColl, Jamie                                                       Contingent
          566 Bethlehem RD                                                    Unliquidated
          Statesville, NC 28677-1627                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $28.24
          McKenzie Rucker                                                     Contingent
          814 Clifton Avenue                                                  Unliquidated
          Springfield, OH 45505                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 80 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 87 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,584.86
          MECKLENBURG COUNTY TAX COLLECTOR                                    Contingent
          PO BOX 71063                                                        Unliquidated
          CHARLOTTE, NC 28272-1063                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,979.65
          Medline Industries Inc                                              Contingent
          Dept CH 14400                                                       Unliquidated
          Palatine, IL 60055-4400                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $22.97
          Mel Noble                                                           Contingent
          802 Overbrook Drive                                                 Unliquidated
          Fort Walton Beach, FL 32547                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $115.95
          Melanie Marquez                                                     Contingent
          1N570 Gloria Avenue                                                 Unliquidated
          West Chicago, IL 60185                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $483.69
          Melissa Moore                                                       Contingent
          215 Sw Adams Ave                                                    Unliquidated
          Hillsboro, OR 97123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $129.95
          Melissa Thomas                                                      Contingent
          24945 Meier rd Cabana                                               Unliquidated
          Calhan, CO 80808                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $57.97
          Miceli, Christopher                                                 Contingent
          209 E Ave A                                                         Unliquidated
          Temple, TX 76501                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 81 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 88 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $34.45
          Michael A. Autenrieth                                               Contingent
          87 Beach Road , PO Box 136                                          Unliquidated
          Pine Plains, NY 12567                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $314.03
          Michael Boike                                                       Contingent
          5119 County Road 209 South                                          Unliquidated
          Green Cove Springs, FL 32043                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $51.48
          Michael Clowser                                                     Contingent
          49480 Ehrenberg Rd                                                  Unliquidated
          Ehrenberg, AZ 85334                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $61.98
          Michael Delcid                                                      Contingent
          119 South La Salle Street                                           Unliquidated
          Redlands, CA 92374                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $264.00
          Michael Elder JR                                                    Contingent
          0                                                                   Unliquidated
          Lathrop, CA                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $33.62
          Michael Farthing                                                    Contingent
          1454 Cotswold Lane                                                  Unliquidated
          Hamilton, OH 45013                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $111.94
          Michael Levandowski JR                                              Contingent
          0                                                                   Unliquidated
          Akron, NY                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 82 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 89 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $339.96
          MICHAEL MURPHY                                                      Contingent
          111 W DIAMOND AVE                                                   Unliquidated
          GAITHERSBURG, MD 20877                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $27.48
          Michael Powers                                                      Contingent
          710 Mill Bay Road                                                   Unliquidated
          Kodiak, AK 99615                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $111.01
          Michael Ross                                                        Contingent
          105 Stafford Lane                                                   Unliquidated
          Mooresville, NC 28115                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $144.44
          Michael Routzon                                                     Contingent
          3490 Twp Rd 47                                                      Unliquidated
          Rawson, OH 45881                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $390.99
          Michael Shimko                                                      Contingent
          1016 Grandview Avenue                                               Unliquidated
          Grandview Heights, OH 43212                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.92
          Michael Zavolas                                                     Contingent
          5102 Fairfax Drive                                                  Unliquidated
          Lakeland, FL 33813                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $94.13
          Michelle Brown                                                      Contingent
          410 west ward bridge road                                           Unliquidated
          Warsaw, NC 28398                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 83 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 90 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $137.29
          Mike Methvin                                                        Contingent
          7051 Hollywood Blvd                                                 Unliquidated
          Los angeles, CA 90028                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $58.94
          Mike Swartz                                                         Contingent
          255 North 2nd Street                                                Unliquidated
          St. Helens, OR 97051                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $57.98
          Mininger , Cole                                                     Contingent
          711 LA Quinta CT                                                    Unliquidated
          Vacaville, CA 95687                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,532.64
          Minnesota Department of Revenue                                     Contingent
          600 North Robert St.                                                Unliquidated
          Saint Paul, MN 55146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,616.18
          Mitel                                                               Contingent
          28760 Network PL                                                    Unliquidated
          Chicago, IL 60673-1287                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,459.00
          Mocean                                                              Contingent
          1635 Monrovia Ave                                                   Unliquidated
          Costa Mesa, CA 92627-4404                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $33.98
          Mohammad Malick                                                     Contingent
          1062 West Bryn Mawr Avenue 308                                      Unliquidated
          Chicago, IL 60660                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 84 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 91 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $134.47
          Mohammed Abdulhameed                                                Contingent
          8718 Grasswren Road                                                 Unliquidated
          Richmond, TX 77407                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $70.97
          Molina, David                                                       Contingent
          2511 N. Louisiana Ave.                                              Unliquidated
          Weslaco, TX 78599                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,742.72
          Moore Medical                                                       Contingent
          PO Box 2620                                                         Unliquidated
          New Britain, CT 06050-2620                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,990.78
          Motorola                                                            Contingent
          13104 Collections Center DR                                         Unliquidated
          Chicago, IL 60693-0001                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $24,157.79
          MSA                                                                 Contingent
          29783 Network Place                                                 Unliquidated
          Chicago, IL 60673-1297                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $169.99
          N lio Nascimento Jr                                                 Contingent
          19 N Akron Dr                                                       Unliquidated
          Mountain View, CA 94035                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $263.00
          Nadine Asma                                                         Contingent
          3501 Jack Northrop Ave , Suite #XV506                               Unliquidated
          Hawthorne, CA 90250                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 85 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 92 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $38.48
          Nate Kulik                                                          Contingent
          3721 Spring Valley Road                                             Unliquidated
          Addison, TX 75001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $99.19
          Nathaniel Ellis                                                     Contingent
          112 W Stillwater Rd                                                 Unliquidated
          Gaffney, SC 29341                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $37.06
          Nathaniel Williams                                                  Contingent
          127 Robinson Street                                                 Unliquidated
          Delhi, LA 71232                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $122.25
          Neese Industries                                                    Contingent
          P O BOX 755310                                                      Unliquidated
          MEMPHIS, TN 38141                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,323.74
          New Jersey Department of Revenue                                    Contingent
          50 Barrack Street, 1st                                              Unliquidated
          Trenton, NJ 08695                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $677.49
          New Orleans National Historical Park                                Contingent
          916 N Peters St,                                                    Unliquidated
          New Orleans, LA 70116                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $311.87
          Newcastle FD                                                        Contingent
          19 Fairgrounds Rd                                                   Unliquidated
          Newcastle, WY 82701                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 86 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 93 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $144,170.28
          Nichols Cauley & Associates Llc                                     Contingent
          3550 Engineering Drive, Suite 250                                   Unliquidated
          Peachtree Corners, GA 30092                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,359.49
          Nightstick                                                          Contingent
          640 Sanden Blvd                                                     Unliquidated
          Wylie, TX 75098-4922                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $592.68
          Nite Ize, Inc.                                                      Contingent
          5660 Central Ave                                                    Unliquidated
          Boulder, CO 80301-2942                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $35.98
          Noral Harvey                                                        Contingent
          10113 Goose Pond Court                                              Unliquidated
          Laurel, MD 20708                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $23,367.25
          North American Rescue                                               Contingent
          35 Tedwall CT                                                       Unliquidated
          Greer, SC 29650-4791                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $840.77
          North Carolina Dept OF Revenue                                      Contingent
          PO Box 25000                                                        Unliquidated
          Raleigh, NC 27640-0100                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $477.28
          North Dakota Department of Revenue                                  Contingent
          600 E. Boulevard Ave., Dept. 127                                    Unliquidated
          Bismarck, ND 58505-0599                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 87 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 94 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $62.87
          North, Mark                                                         Contingent
          828 Martin Luther King JR Blvd                                      Unliquidated
          Chapel Hill, NC 27514-2600                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $261.00
          Northwest Woolen Mills                                              Contingent
          235 Singleton ST                                                    Unliquidated
          Woonsocket, RI 02895-1832                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $77.81
          NW NATURAL                                                          Contingent
          PO BOX 6017                                                         Unliquidated
          PORTLAND, OR 97228-6017                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,020.55
          Oakley                                                              Contingent
          PO Box 740964                                                       Unliquidated
          Los Angeles, CA 90074-0964                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $17.51
          Objectif Lune                                                       Contingent
          101 Merritt Blvd Ste 21                                             Unliquidated
          Trumbull, CT 06611-5450                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $19,137.60
          Occunomix International Llc                                         Contingent
          3447 Solutions Center                                               Unliquidated
          Chicago, IL 60677-0001                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $965.05
          Office Depot                                                        Contingent
          PO Box 88040                                                        Unliquidated
          Chicago, IL 60680-1040                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 88 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 95 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,976.19
          Office Surplus, Inc.                                                Contingent
          13000-F South Tryon Street PMB 126                                  Unliquidated
          Charlotte, NC 28278                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $266.97
          Oladipupo Ajala                                                     Contingent
          0                                                                   Unliquidated
          Oakland, CA 94605                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $65.77
          Olivo, Jonathan                                                     Contingent
          64 Dukes ST                                                         Unliquidated
          Kearny, NJ 07032-3307                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,220.90
          Opt. 3                                                              Contingent
          Unity Manufacturing Company                                         Unliquidated
          Chicago, IL 60610                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $27,968.52
          Oracle America Inc                                                  Contingent
          15612 Collections Center DR                                         Unliquidated
          Chicago, IL 60693-0001                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $23,944.90
          Orion Safety Products                                               Contingent
          PO Box 1047                                                         Unliquidated
          Easton, MD 21601-8919                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $53.47
          Orville Saunders                                                    Contingent
          6008 Quebec St                                                      Unliquidated
          Berwyn Heights, MD 20740                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 89 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 96 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $733.78
          Otis Technology                                                     Contingent
          6987 Laura Street , PO Box 582                                      Unliquidated
          Lyons Falls, NY 13368-0582                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          P.o. Box 277,,,Pepin,WI,54759,,,,,,,,,10                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,366.45
          Pac-Kit Safety Equipment CO                                         Contingent
          57 Chestnut ST                                                      Unliquidated
          Norwalk, CT 06854-3622                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,155.00
          Palm Beach Shores PD                                                Contingent
          951 Old Okeechobee RD. Suite D                                      Unliquidated
          Palm Beach Shores, FL 33401                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,804.16
          Palmetto Zabaleta                                                   Contingent
          3100 47th Avenue , Suite 3100                                       Unliquidated
          Long Island City, NY 11101                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $83.78
          Paul Alden                                                          Contingent
          0                                                                   Unliquidated
          Hanover, MA                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.94
          Paul Gayle                                                          Contingent
          65 High Ridge Road , Suite 344                                      Unliquidated
          Stamford, CT 06905                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 90 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 97 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $87.96
          Paul Hawk                                                           Contingent
          882 Madison Avenue                                                  Unliquidated
          Chillicothe, OH 45601                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $70.48
          Paula Claunch                                                       Contingent
          356 N. Belknap                                                      Unliquidated
          Stephenville, TX 76401                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,867.79
          Paulson Manufacturing Corp                                          Contingent
          46752 Rainbow Canyon RD                                             Unliquidated
          Temecula, CA 92592                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $19,674.50
          Peerless Handcuff CO                                                Contingent
          181 Doty Cir                                                        Unliquidated
          West Springfield, MA 01089-1309                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,416.78
          Pelican                                                             Contingent
          PO Box 848867                                                       Unliquidated
          Los Angeles, CA 90084-8867                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Pepper Hamilton LLP,3000 Two Logan Squar                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,391.19
          Perfect Fit/shield Wallets Inc                                      Contingent
          PO Box 439                                                          Unliquidated
          Corinna, ME 04928-0439                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 91 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 98 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $42.99
          Pete Barrera                                                        Contingent
          2414 West Martin Street                                             Unliquidated
          San Antonio, TX 78207                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $122.24
          Peter Quinn                                                         Contingent
          100 Morrison Hill Road                                              Unliquidated
          Davidson, NC 28036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.04
          Peter Ruskiewicz                                                    Contingent
          2430 mary street lot 58                                             Unliquidated
          marinette, WI 54134                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $239.88
          Petzl America                                                       Contingent
          PO Box 413039                                                       Unliquidated
          Salt Lake City, UT 84141-3039                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,625.74
          PF Distribution Center, Inc                                         Contingent
          1500 E Hamilton Ave Ste 112                                         Unliquidated
          Campbell, CA 95008-0834                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,880.28
          PGI                                                                 Contingent
          PO Box 307                                                          Unliquidated
          Green Lake, WI 54941                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $958.96
          Phoenix International                                               Contingent
          20860 Heather View Drive                                            Unliquidated
          Brookfield, WI 53045-4528                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 92 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 99 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,597.12
          PIEDMONT NATIONAL CORPORATION                                       Contingent
          PO BOX 890938                                                       Unliquidated
          CHARLOTTE, NC 28289-0938                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.73
          PIEDMONT NATURAL GAS 5002968656003                                  Contingent
          P O BOX 1246                                                        Unliquidated
          CHARLOTTE, NC 28201-1246                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,379.49
          Pipe Spring Natl Monument                                           Contingent
          406 N Pipe Spring Rd                                                Unliquidated
          Fredonia, AZ 86022                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,307.52
          Pitney Bowes Global Financial Servic                                Contingent
          PO Box 371887                                                       Unliquidated
          Pittsburgh, PA 15250-7887                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $151.96
          Pleasantville PD                                                    Contingent
          17 N 1st St.                                                        Unliquidated
          Pleasantville, NJ 08232                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $80.44
          Portrait Studio LLC                                                 Contingent
          2101 Cambrdige Beltway Drive , Suite C                              Unliquidated
          Charlotte, NC 28273                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $19,972.11
          Power Products                                                      Contingent
          2170 Brandon Trl                                                    Unliquidated
          Alpharetta, GA 30004-8457                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 93 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 100 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,946.89
          Premier Emblem                                                      Contingent
          2111 West Ave                                                       Unliquidated
          San Antonio, TX 78201-2822                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,668.19
          Presco Products                                                     Contingent
          PO Box 650823                                                       Unliquidated
          Dallas, TX 75265-0823                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $20.28
          Preston Lindsay                                                     Contingent
          2210 Gum Creek Church Road                                          Unliquidated
          Loganville, GA 30052                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $46.95
          Price, Chester                                                      Contingent
          501 San Ricardo CT                                                  Unliquidated
          Greenwood, IN 46142                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $19,396.25
          Pro Gard Products Llc                                               Contingent
          9650 E 148th ST                                                     Unliquidated
          Noblesville, IN 46060-4328                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $75,873.17
          Propper                                                             Contingent
          PO Box 952395                                                       Unliquidated
          Saint Louis, MO 63195-2395                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $412.12
          Purchase Power                                                      Contingent
          PO Box 371874                                                       Unliquidated
          Pittsburgh, PA 15250-7874                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 94 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 101 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $237.00
          PUT IN BAY POLICE DEPARTMENT                                        Contingent
          431 Catawba Avenue                                                  Unliquidated
          Put-in-Bay, OH 43456                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $182.78
          Rachel Harner                                                       Contingent
          0                                                                   Unliquidated
          Kennesaw, GA 30144-1302                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $34.93
          Rachel Klay                                                         Contingent
          2829 Allard Lane                                                    Unliquidated
          Vienna, VA 22180                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $11,245.19
          Radians                                                             Contingent
          124 Sunrise Center DR                                               Unliquidated
          Thomasville, NC 27360-4900                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $26.34
          Ralph Durham                                                        Contingent
          1289 Banbury Road                                                   Unliquidated
          Mundelein, IL 60060                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $139.97
          Ramirez, Jason                                                      Contingent
          1501 Lexington Ave. 3B                                              Unliquidated
          New York, NY 10029                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $109.95
          Randall Streicher                                                   Contingent
          3902 Gatwick Drive                                                  Unliquidated
          Troy, MI 48083                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 95 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 102 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $578.96
          RANGER CONSTRUCTION COMPANY                                         Contingent
          4240 MORRIS FIELD DRIVE                                             Unliquidated
          CHARLOTTE, NC 28208                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $38.40
          Raul Diaz                                                           Contingent
          65811 Desert View Avenue                                            Unliquidated
          Desert Hot Springs, CA 92240                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $253.99
          ravi gokool                                                         Contingent
          85-05 112th Street                                                  Unliquidated
          Queens, NY 11418                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $454.00
          Rawls, Cathy                                                        Contingent
          6300 Shakespeare RD                                                 Unliquidated
          Columbia, SC 29223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $68.46
          Ray Dobbins                                                         Contingent
          20 1/2 West Walnut                                                  Unliquidated
          Stilwell, OK 74960                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $6.99
          Raymond Meschnark                                                   Contingent
          38018 North 15th Avenue                                             Unliquidated
          Phoenix, AZ 85086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $43.33
          Rebecca Stechmann                                                   Contingent
          2309 Charles Dr                                                     Unliquidated
          Chalmette, LA 70043                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 96 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 103 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,447.20
          Reebok Boots / Warson Group                                         Contingent
          PO Box 841140                                                       Unliquidated
          Kansas City, MO 64184-1140                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $42,881.37
          Reflective Apparel Factory                                          Contingent
          1649 Sands PL SE Ste J                                              Unliquidated
          Marietta, GA 30067-8787                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,500.00
          Regal Software                                                      Contingent
          555 N Point Ctr E FL 4                                              Unliquidated
          Alpharetta, GA 30022-8269                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $122.24
          Reginald Griffin                                                    Contingent
          2108 Stone Pasture RD                                               Unliquidated
          Fuquay Varina, NC 27526-5456                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $85.95
          Reid, Paul                                                          Contingent
          3161 Negaunee Trail                                                 Unliquidated
          North St., MI 48049                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $132.91
          Rein Vilumaa                                                        Contingent
          6804 Northeast 79th Court                                           Unliquidated
          Portland, OR 97218                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $44.39
          Rena Hopkins                                                        Contingent
          P.o.box 42647                                                       Unliquidated
          Evergreen Park, IL 60805                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 97 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 104 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $58.46
          RENEE ARLT                                                          Contingent
          5740 Floy Drive                                                     Unliquidated
          Lakeland, FL 33810                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $410.49
          Renville Sheriff Scott Hable                                        Contingent
          105 S 5th ST Ste 210                                                Unliquidated
          Olivia, MN 56277-1376                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,438.17
          REPUBLIC SERVICES #742 3-0742-0075552                               Contingent
          PO BOX 9001099                                                      Unliquidated
          LOUISVILLE, KY 40290-1099                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,544.16
          Rhonda Wingo , AD Concepts                                          Contingent
          PO Box 200896                                                       Unliquidated
          Pittsburgh, PA 15251-0896                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $42.95
          Richaard Morefield                                                  Contingent
          9494 Raymond Cobb Road                                              Unliquidated
          Lauderdale, MS 39335                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $293.48
          Richard Butler                                                      Contingent
          1 Bushel Rd                                                         Unliquidated
          Plainville, CT 06062                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $160.96
          Richard Martinez                                                    Contingent
          434 Lone Hill Road                                                  Unliquidated
          Espa ola, NM 87532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 98 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 105 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $317.05
          Richard Sebring                                                     Contingent
          16639 Paula Road                                                    Unliquidated
          Madera, CA 93636                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $77.40
          Richard Yeomans                                                     Contingent
          27921 calle Arroyo                                                  Unliquidated
          San Juan Capistrano, CA 92675                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Richard Zack                                                        Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $295.15
          RICOH USA, INC.                                                     Contingent
          P. O. BOX 827577                                                    Unliquidated
          PHILADELPHIA, PA 19182-7577                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $15.98
          Riley, Colin                                                        Contingent
          1611 Weston ST                                                      Unliquidated
          LA Crosse, WI 54601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,581.60
          Ring's Manufacturing                                                Contingent
          99 East DR                                                          Unliquidated
          Melbourne, FL 32904-1024                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,023.78
          Ringers Gloves                                                      Contingent
          8846 N Sam Houston Pkwy W Ste 110                                   Unliquidated
          Houston, TX 77064-2305                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 99 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 106 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $20.27
          Robert Blakely                                                      Contingent
          0                                                                   Unliquidated
          Nokomis, FL                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $829.20
          Robert Brown                                                        Contingent
          8356 NW 68th ST                                                     Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $48.02
          Robert Cummings                                                     Contingent
          0                                                                   Unliquidated
          Dickinson, ND 58601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $133.00
          Robert Herbst                                                       Contingent
          12312 Fm 777                                                        Unliquidated
          Jasper, TX 75951-7368                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $40.48
          Robert King                                                         Contingent
          44 Doe Drive                                                        Unliquidated
          Silver Lake, NH 03875                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $105.97
          Robert Milton                                                       Contingent
          0                                                                   Unliquidated
          Paris, TX 75460                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $44.49
          Robert Plummer                                                      Contingent
          105 STAGGS COURT                                                    Unliquidated
          PORTLAND, TN 37148                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 100 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 107 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $180.90
          Robert Rose                                                         Contingent
          2384 Daniel Road                                                    Unliquidated
          Dexter, GA 31019                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $21.71
          Robert Troy                                                         Contingent
          4340 Roth Farm Village Circle                                       Unliquidated
          Mechanicsburg, PA 17050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $179.90
          Robinson, Dustin                                                    Contingent
          7603 Sun Prairie DR                                                 Unliquidated
          Colorado Springs, CO 80925                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $96,148.33
          Rocky Shoes And Boots Inc                                           Contingent
          39 E Canal ST                                                       Unliquidated
          Nelsonville, OH 45764-1247                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $149.25
          Rodderick Spence                                                    Contingent
          1006 east depot street                                              Unliquidated
          meigs, GA 31765                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $35.93
          Roger Cummings                                                      Contingent
          2719 Grand Canyon Drive                                             Unliquidated
          Houston, TX 77067                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $50.50
          Roger Dixon                                                         Contingent
          0                                                                   Unliquidated
          Kingman, AZ                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 101 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 108 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $93.04
          Ron Hale                                                            Contingent
          0                                                                   Unliquidated
          Huntersville, NC                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $35.28
          Ronald Dye                                                          Contingent
          306 Merton Ct                                                       Unliquidated
          Goose Creek, SC 29445                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $65.98
          Ronald Fils                                                         Contingent
          93-33 218th Street                                                  Unliquidated
          Queens village, NY 11428                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $30.98
          Ronald Harmon                                                       Contingent
          10 West 33rd Street                                                 Unliquidated
          Savannah, GA 31401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,499.25
          Ronald Marsh                                                        Contingent
          1393 Brighton Ave                                                   Unliquidated
          Myrtle Beach, SC 29588                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $54.69
          Ronaldo Barrera                                                     Contingent
          0                                                                   Unliquidated
          Laredo, TX                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $164.99
          Rong Fang                                                           Contingent
          281 SERENA WAY                                                      Unliquidated
          SANTA CLARA, CA 95051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 102 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 109 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $126.00
          ROSCOE PARR                                                         Contingent
          4312 River Oaks Drive                                               Unliquidated
          Killeen, TX 74543                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,371.35
          Rothco                                                              Contingent
          P O Box 986                                                         Unliquidated
          Smithtown, NY 11787                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $109.12
          Roy Doondoon                                                        Contingent
          13251 77th Pl N                                                     Unliquidated
          West Palm Beach, FL 33412                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $27.98
          Roy Ruiz                                                            Contingent
          1403 Richmond Road                                                  Unliquidated
          Santa Paula, CA 93060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $171.44
          ROYAL REFUSE SERVICE, INC.                                          Contingent
          PO BOX 2312                                                         Unliquidated
          EUGENE, OR 97402-0073                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $114.02
          Royle Scott                                                         Contingent
          133 Aberdeen Road, Apt 10                                           Unliquidated
          Aberdeen, NJ 07747                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $118.98
          RR Piccione                                                         Contingent
          179 apple packer road                                               Unliquidated
          Martinsburg, PA 16662                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 103 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 110 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $568.47
          Rrds, Inc                                                           Contingent
          0                                                                   Unliquidated
          Irvine, CA                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $894.47
          Rudisell Ramonita                                                   Contingent
          520 North Sampson Avenue                                            Unliquidated
          DYERSBURG, TN 38024                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $70.27
          Russell Crabtree                                                    Contingent
          1040 Powell Taylor Road                                             Unliquidated
          Lawrenceburg, KY 40342                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $70.48
          Russell Douthat                                                     Contingent
          8688 Heather Court                                                  Unliquidated
          Superior Charter Township, MI 48198                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $79.44
          Ruth Clark                                                          Contingent
          6200 Canyon Falls Drive Suite 300                                   Unliquidated
          Flower Mound, TX 76226                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $148.27
          Ryan Babcock                                                        Contingent
          8612 Tiona street                                                   Unliquidated
          Philadelphia, PA 19128                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $6.99
          Ryan Barsuch                                                        Contingent
          3058 Mohawk Street                                                  Unliquidated
          Sauquoit, NY 13456                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 104 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 111 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $274.29
          Ryan Howell                                                         Contingent
          0                                                                   Unliquidated
          Franklin, TN 37064                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,582.45
          RYAN PETTENGER                                                      Contingent
          306 S Hennepin Ave                                                  Unliquidated
          Dixon, IL 61021-3020                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $152.96
          Ryan Santiago                                                       Contingent
          1221 Manzana Way                                                    Unliquidated
          San Diego, CA 92139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $13.98
          Ryan Watts                                                          Contingent
          4725 Thurlby rd                                                     Unliquidated
          Mason, MI 48854                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,671.40
          S&H Products Inc                                                    Contingent
          P.O. BOX 75490                                                      Unliquidated
          CHICAGO, IL 60675-5490                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $122.40
          S. Lichtenstein                                                     Contingent
          60 Division Avenue , 5-A                                            Unliquidated
          Brooklyn, NY 11249                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,703.52
          Saalfeld - Suwanee                                                  Contingent
          PO Box 849089                                                       Unliquidated
          Dallas, TX 75284-9089                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 105 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 112 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $20.98
          Saenz, Enrique                                                      Contingent
          131 CR 473                                                          Unliquidated
          Alice, TX 78332                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $18,537.66
          Safariland Llc                                                      Contingent
          PO Box 406351                                                       Unliquidated
          Atlanta, GA 30384-6351                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,944.63
          Safariland Llc - American Body Armor                                Contingent
          13386 International Pkwy                                            Unliquidated
          Jacksonville, FL 32218-2383                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $25,685.90
          Safariland Llc - Bianchi Int                                        Contingent
          P O Box 9015                                                        Unliquidated
          Tremecula, CA 92589-9015                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $7.43
          Safariland Llc - Break-free                                         Contingent
          13386 International Pkwy                                            Unliquidated
          Jacksonville, FL 32218-2383                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $95,165.02
          Safariland Llc - Defense Tech Corp                                  Contingent
          PO Box 406351                                                       Unliquidated
          Atlanta, GA 30384-6351                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $43,748.96
          Safariland Llc - Forensics Source                                   Contingent
          13386 International Pkwy                                            Unliquidated
          Jacksonville, FL 32218-2383                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 106 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 113 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,688.98
          Safariland Llc - Hatch Gloves & Acc                                 Contingent
          PO Box 406351                                                       Unliquidated
          Atlanta, GA 30384-6351                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $64.00
          Safariland Llc - Kleen-bore                                         Contingent
          13386 International Pkwy                                            Unliquidated
          Jacksonville, FL 32218-2383                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $11,055.96
          Safariland Llc - Monadnock                                          Contingent
          PO Box 406351                                                       Unliquidated
          Atlanta, GA 30384-6351                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $144,462.25
          Safariland Llc - Protech Armor                                      Contingent
          PO Box 406351                                                       Unliquidated
          Atlanta, GA 30384-6351                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $418,562.66
          Safariland Llc - Safariland Ltd Inc                                 Contingent
          PO Box 406351                                                       Unliquidated
          Atlanta, GA 30384-6351                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $74,689.00
          Safariland Llc - Second Chance BA                                   Contingent
          PO Box 406351                                                       Unliquidated
          Atlanta, GA 30384-6351                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $496.17
          Safariland Llc - Tci                                                Contingent
          PO Box 406351                                                       Unliquidated
          Atlanta, GA 30384-6351                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 107 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 114 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $392.99
          Sahadeo George                                                      Contingent
          8401 NW 17th St Dept #43-4757                                       Unliquidated
          Miami, FL 33191-1005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $220.97
          Salome Cardenas                                                     Contingent
          11407 SW Amu St                                                     Unliquidated
          Tualatin, OR 97062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $46.52
          Samuel Boyd                                                         Contingent
          624 Lafayette Drive                                                 Unliquidated
          Clairton, PA 15025                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $169.99
          samuel dean                                                         Contingent
          1312 east beloit                                                    Unliquidated
          SALINA, KS 67401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $383.78
          San Mar                                                             Contingent
          PO Box 643693                                                       Unliquidated
          Cincinnati, OH 45264-3693                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $87.97
          Sandra Montre                                                       Contingent
          0                                                                   Unliquidated
          Salina, KS 67401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $20.97
          Sanjo Sabu                                                          Contingent
          6726 East Elmwood Street                                            Unliquidated
          Mesa, AZ 85205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 108 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 115 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $689.41
          Santa Cruz Associates Ltd                                           Contingent
          450 Tyler RD                                                        Unliquidated
          Webster, NH 03303-7738                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $239.89
          Sanzo                                                               Contingent
          1804 Cedar Crest Lane                                               Unliquidated
          Suffolk, VA 23436                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $40.97
          Sarah Poppe                                                         Contingent
          34 West 27th Street, Floor 10                                       Unliquidated
          New York, NY 10001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,893.57
          Saramarie , Akron Brass                                             Contingent
          PO Box 86                                                           Unliquidated
          Wooster, OH 44691-0086                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,067.76
          Saunders Mfg & Marketing Inc                                        Contingent
          65 Nickerson Hill RD                                                Unliquidated
          Readfield, ME 04355-3924                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $47.48
          SB Parks                                                            Contingent
          30 West Dale Street                                                 Unliquidated
          Colorado Springs, CO 80903                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $18,434.00
          SCA TRANSACTION SERVICES                                            Contingent
          3128 Walton Blvd., Suite 185                                        Unliquidated
          Rochester Hills, MI 48309                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 109 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 116 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $57.93
          Scheper, John                                                       Contingent
          2270 West Morton                                                    Unliquidated
          Jacksonville, IL 62650                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $24.94
          scott barton                                                        Contingent
          8622 Maltby Road                                                    Unliquidated
          Brighton, MI 48116                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,779.80
          Scott Estrada                                                       Contingent
          2190 Main St                                                        Unliquidated
          San Diego, CA 92113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $26.99
          Scott Grajewski                                                     Contingent
          1996 W. Parnall Road                                                Unliquidated
          Jackson, MI 49201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $46.35
          Scott Hanson                                                        Contingent
          W7655 165th Ave                                                     Unliquidated
          Hager City, WI 54014                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $24.98
          Scott Rosenbaum                                                     Contingent
          117 Crescent Street                                                 Unliquidated
          Auburndale, MA 02466                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $114.02
          Scott Royle                                                         Contingent
          133 Aberdeen Rd Apt 10                                              Unliquidated
          Aberdeen, NJ 07747                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 110 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 117 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $176.70
          SCOTT STUBER                                                        Contingent
          200 N MAIN ST                                                       Unliquidated
          WESTBY, WI 54667                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,931.37
          Seco                                                                Contingent
          PO Box 206704                                                       Unliquidated
          Dallas, TX 75320-6704                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,268.00
          Sellmark Corp                                                       Contingent
          2201 Heritage Pkwy                                                  Unliquidated
          Mansfield, TX 76063-5628                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $30,375.95
          Sempermed Usa, Inc                                                  Contingent
          13900 49th ST N                                                     Unliquidated
          Clearwater, FL 33762-3739                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,706.52
          SERVICEMASTER BUILDING                                              Contingent
          MAINTENANCE CORP                                                    Unliquidated
          PO BOX 2458                                                         Disputed
          DAVIDSON, NC 28036
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $54,967.00
          Setina                                                              Contingent
          2926 Yelm Hwy SE                                                    Unliquidated
          Olympia, WA 98501-4832                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $34.94
          Severo Torres                                                       Contingent
          2003 West Adams Avenue                                              Unliquidated
          El Centro, CA 92243                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 111 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 118 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $49.35
          Shannon Davis                                                       Contingent
          16064 N Saint Vrain Dr.                                             Unliquidated
          Lyons, CO 80540                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $80.59
          Sharon Davenport                                                    Contingent
          0                                                                   Unliquidated
          Kitty Hawk, NC 27949-2319                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,069.89
          Shawn Barkley                                                       Contingent
          245 8th Ave                                                         Unliquidated
          New York, NY 10011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $21,016.10
          Shelby Specialty Gloves                                             Contingent
          3035 Centre Oak Way Ste 102                                         Unliquidated
          Germantown, TN 38138-6304                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,698.29
          Shellback Tactical                                                  Contingent
          208 Candi Ln                                                        Unliquidated
          Columbia, SC 29210                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $563.24
          Sheriff John D. Merchant                                            Contingent
          709 Utah                                                            Unliquidated
          Hiawatha, KS 66434                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $336.29
          Sheriff Travis Collins                                              Contingent
          602 Adams Ave                                                       Unliquidated
          Hettinger, ND 58639-1040                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 112 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 119 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $24.94
          Shirley Warren                                                      Contingent
          1413 Hill Street                                                    Unliquidated
          Homer, LA 71040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,919.81
          Simulaids Inc                                                       Contingent
          PO Box 1289                                                         Unliquidated
          Saugerties, NY 12477-8289                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $92.55
          Singleton, Chad                                                     Contingent
          3362 Frog Level RD                                                  Unliquidated
          Greenville, NC 27834-8595                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $36,515.70
          Sirchie/premier Crown Corp                                          Contingent
          100 Hunter PL                                                       Unliquidated
          Youngsville, NC 27596-9447                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $129.92
          Slokenbergs, Andris                                                 Contingent
          245 W. Roosevelt Rd. Building 9, Suite 6                            Unliquidated
          West Chicago, IL 60185                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $72,751.47
          Smith & Warren CO                                                   Contingent
          127 Oakley Ave                                                      Unliquidated
          White Plains, NY 10601-3903                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $31.98
          Smith, Ben                                                          Contingent
          6017 St. Andrews Road                                               Unliquidated
          Columbia, SC 29212                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 113 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 120 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $90.49
          Smith, Paul                                                         Contingent
          519 Union Ave.                                                      Unliquidated
          Salmon, ID 83467                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,341.28
          Socal Emblem Inc                                                    Contingent
          639 Ulfinian Way                                                    Unliquidated
          Martinez, CA 94553-2734                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,195.00
          Sokkia Topcon CO Ltd                                                Contingent
          PO Box 122527                                                       Unliquidated
          Dallas, TX 75312-0001                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $155.97
          Solano County Probation Department                                  Contingent
          475 Union Ave                                                       Unliquidated
          Fairfield, CA 94533                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $27,635.48
          Soundoff Signal                                                     Contingent
          PO Box 206                                                          Unliquidated
          Hudsonville, MI 49426-0206                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $57.39
          SOUTH FORK COFFEE & WATER CO                                        Contingent
          134 GRIMES STREET #6                                                Unliquidated
          EUGENE, OR 97402                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $279.95
          SOUTH MOUNTAIN STATE PARK                                           Contingent
          3001 SOUTH MOUNTAIN PARK AVE                                        Unliquidated
          CONNELLY SPRINGS, NC 28612                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 114 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 121 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $105.99
          Sparks Police Dept                                                  Contingent
          PO Box 899                                                          Unliquidated
          Sparks, GA 31647-0899                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $469.22
          STABLENET                                                           Contingent
          1850 E. 3rd STREET, STE 230                                         Unliquidated
          CHARLOTTE, NC 28204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $33.69
          Stacey Serra                                                        Contingent
          6126 US-15 501 Highway                                              Unliquidated
          Carthage, NC 28327                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $205.74
          Stanly Cso                                                          Contingent
          223 S 2nd ST                                                        Unliquidated
          Albemarle, NC 28001-5701                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,217.68
          Star Headlight & Lantern CO Inc                                     Contingent
          455 Rochester ST # 12                                               Unliquidated
          Avon, NY 14414-9503                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Ste A104-458,,,Glendale,AZ,85310,,,,,,,,                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Ste S7-134922,,,Saddle Brook,NJ,7663,,,,                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 115 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 122 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,718.84
          Steiner Optics                                                      Contingent
          920 54th Ave Ste 200                                                Unliquidated
          Greeley, CO 80634-4403                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $55.54
          Stephanie Rawlins                                                   Contingent
          122 Wind Ridge Dr.                                                  Unliquidated
          Harker Heights, TX 76548                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $6.99
          Stephen Lewis                                                       Contingent
          221 Summit Trail                                                    Unliquidated
          Broomfield, CO 80020                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $60.98
          Stephen Mcpheeters                                                  Contingent
          2923 Se 5th Terr                                                    Unliquidated
          Ocala, FL 34471                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $1.07
          Stephens, Brandon                                                   Contingent
          3508 Gardner Park Dr                                                Unliquidated
          Gastonia, NC 28054                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $32.05
          Steve Given                                                         Contingent
          1267 Fellows Street                                                 Unliquidated
          St.Charles, IL 60174                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $36.98
          Steve Owens                                                         Contingent
          240 Anderson Road                                                   Unliquidated
          Fleming, OH 45729                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 116 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 123 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $74.37
          Steven Bart                                                         Contingent
          620 Kentucky Ave.                                                   Unliquidated
          Plainfield, IN 46168                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $154.92
          Steven Grant                                                        Contingent
          0                                                                   Unliquidated
          North Yarmouth                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $123.00
          Steven Hopkins                                                      Contingent
          424 Greenwood Drive                                                 Unliquidated
          Muscatine, IA 52761                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $30.94
          Steven Meyers                                                       Contingent
          133 WIMBLEDON LANE                                                  Unliquidated
          OWINGS MIILS, MD 21117                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $654.28
          Steven Staniech                                                     Contingent
          1130 California Avenue                                              Unliquidated
          White Oak, PA 15131                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $190,781.05
          Stoffel                                                             Contingent
          16036 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693-0160                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $104,151.30
          Streamlight                                                         Contingent
          30 Eagleville RD                                                    Unliquidated
          Eagleville, PA 19403-1476                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 117 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 124 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,869.62
          Strong Leather CO                                                   Contingent
          PO Box 1195                                                         Unliquidated
          Gloucester, MA 01931-1195                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.809    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Suite 900 ,,,Chicago,IL,60602,,,,,,,,,3                             Contingent
          802.18                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.810    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $21.54
          Sumter, Eric                                                        Contingent
          342 San Juan Dr.                                                    Unliquidated
          Modesto, CA 95354                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.811    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,575.00
          Super Seer Corporation                                              Contingent
          3989 Evergreen Parkway                                              Unliquidated
          Evergreen, CO 80439                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.812    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $252.51
          Sure Tape Industries                                                Contingent
          1506 Highland Ave NE                                                Unliquidated
          Hickory, NC 28601-5302                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.813    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $464.97
          SureWerx USA, Inc.                                                  Contingent
          P.O. Box 71137                                                      Unliquidated
          Chicago, IL 60694-1137                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $60.41
          Susan Whitesel                                                      Contingent
          23180 Adams Road                                                    Unliquidated
          South Bend, IN 46628                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 118 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 125 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.815    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $451.57
          Suwoto, Peny                                                        Contingent
          620 Centerpoint Blvd Suite B9921                                    Unliquidated
          New Castle, DE 19720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $58.83
          Szatkowski, Brett                                                   Contingent
          55 Fine Road                                                        Unliquidated
          High Bridge, NJ 08829                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,855.98
          Tact Squad                                                          Contingent
          250 Benjamin DR                                                     Unliquidated
          Corona, CA 92879-6508                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.818    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $105.49
          Tan                                                                 Contingent
          6733 Jasmine Court                                                  Unliquidated
          Chino, CA 91710                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $289.24
          Task Force Tips                                                     Contingent
          3701 Innovation Way                                                 Unliquidated
          Valparaiso, IN 46383                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.820    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $43.69
          Taylo Snyder                                                        Contingent
          56 Greenwood Acres Drive                                            Unliquidated
          Mills River, NC 28759                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $336.00
          TAYLOR C.I. - Sgt. Crites                                           Contingent
          8501 Hampton Springs Road                                           Unliquidated
          Perry, FL 32348                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 119 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 126 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.822    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $39.98
          Taylor Stuart                                                       Contingent
          3356 Adell Drive                                                    Unliquidated
          Urbana, OH 43078                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.823    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,666.00
          TCN: FB56828271Y010XXX                                              Contingent
          2001 NORMANY DR DOOR 135-168                                        Unliquidated
          NEW CUMBERLAND, PA 17070                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.824    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $36.74
          Ted Passalacqua                                                     Contingent
          826 West Shore Drive                                                Unliquidated
          Kinnelon, NJ 07405                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.825    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $35.94
          Ted PEMBERTON                                                       Contingent
          15171 S HIGHWAY 83                                                  Unliquidated
          NORTH PLATTE, NE 69101-8981                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.826    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $276.80
          Tempest Technology                                                  Contingent
          4708 N Blythe Ave                                                   Unliquidated
          Fresno, CA 93722-3930                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.827    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,679.33
          The Ear Phone Connection                                            Contingent
          25139 Avenue Stanford                                               Unliquidated
          Valencia, CA 91355-1227                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.828    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,275.00
          THE EMPLOYERS ASSOCIATION                                           Contingent
          3020 W. ARROWOOD ROAD                                               Unliquidated
          CHARLPTTE, NC 28273                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 120 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 127 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.829    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $15,489.75
          The Original Footwear Company                                       Contingent
          4213 Technology DR                                                  Unliquidated
          Modesto, CA 95356-9480                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $201.38
          Thomas Frey                                                         Contingent
          233 East High Street                                                Unliquidated
          Elizabethtown, PA 17022                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.831    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $109.98
          Thomas Morgan                                                       Contingent
          1925 Sheplar Drive                                                  Unliquidated
          South Park, PA 15129                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.832    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $76.43
          Thomas Rivers                                                       Contingent
          0                                                                   Unliquidated
          Pageland, SC                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.833    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $48.12
          Tiffany Willoughby                                                  Contingent
          311 Pinecrest Avenue , Apartment B                                  Unliquidated
          Roanoke Rapids, NC 27870                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.834    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $281.31
          Tim Catron                                                          Contingent
          55 North Main Street                                                Unliquidated
          Monticello, KY 42633                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.835    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,176.95
          Tim LANCASTER                                                       Contingent
          100 NorthPointe Ln                                                  Unliquidated
          Danville, VA 24540                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 121 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 128 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.836    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $294.95
          Tim Teloh                                                           Contingent
          24 West Stephen Drive                                               Unliquidated
          Newark, DE 19713                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.837    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $169.99
          Tim Zeitz                                                           Contingent
          3264 Crescent Drive Northeast                                       Unliquidated
          Warren, OH 44483                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.838    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $379.92
          TIME WARNER CABLE                                                   Contingent
          PO BOX 70872                                                        Unliquidated
          CHARLOTTE, NC 28272-0872                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.839    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $48.98
          timmy khalil                                                        Contingent
          226 Dunhams Corner Road                                             Unliquidated
          East Brunswick, NJ 08816                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $72.87
          Timothy Clark                                                       Contingent
          465 East Ave                                                        Unliquidated
          Athens, MI 49011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.841    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $82.89
          Timothy Crowley                                                     Contingent
          0                                                                   Unliquidated
          Gardner, MA 01440                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.842    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $425.41
          Tina Spakoski                                                       Contingent
          0                                                                   Unliquidated
          Glenmont, NY 12077                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 122 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 129 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.843    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $38.81
          Titus, Richard                                                      Contingent
          60 Hawley ST                                                        Unliquidated
          Binghamton, NY 13902                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.844    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $20.08
          TJ Jansma                                                           Contingent
          3123 34th st                                                        Unliquidated
          HOPKINS, MI 49328                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.845    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $716.00
          Todd Kuykendall                                                     Contingent
          1701 Apron Drive                                                    Unliquidated
          Big Spring, TX 79720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.846    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $40.31
          TODD SUMMERS                                                        Contingent
          12 Main Street                                                      Unliquidated
          SPERRYVILLE, VA 22740                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $288.99
          Tom Sutherland                                                      Contingent
          7101 Del Rico ct.                                                   Unliquidated
          Palo Cedro, CA 96073                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.848    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $52.97
          Tom Van Den Eeden                                                   Contingent
          3681 Golden Prairie Ave.                                            Unliquidated
          Rockford, IL 61109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.849    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,759.22
          Tomi Tanaka                                                         Contingent
          7911 NE 33rd dr. #240                                               Unliquidated
          portland, OR 97211                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 123 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 130 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.850    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $169.99
          Tony Durant                                                         Contingent
          7331 Utica St                                                       Unliquidated
          Westminster, CO 80030                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.851    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,456.00
          TONY JONES                                                          Contingent
          843 BRIGHTSEAT ROAD                                                 Unliquidated
          LANDOVER, MD 20785                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.852    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $38.48
          Tony Pletcher                                                       Contingent
          205 Dickinson Drive                                                 Unliquidated
          Lewisville, TX 75077                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.853    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,005.68
          Total Fire Group                                                    Contingent
          1 Innovation CT                                                     Unliquidated
          Dayton, OH 45414-3967                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.854    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $71.30
          Town OF Pine Knoll Shores                                           Contingent
          100 Municipal Circle                                                Unliquidated
          Pine Knoll Shores, NC 28512                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.855    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $638.95
          Town of Pocahontas Fire Dept.                                       Contingent
          PO BOX 128                                                          Unliquidated
          POCAHONTAS, VA 24635                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.856    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,012.50
          Tracer Llc                                                          Contingent
          5729 Main ST Ste 173                                                Unliquidated
          Springfield, OR 97478-5426                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 124 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 131 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.857    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,166.88
          Training Division                                                   Contingent
          43565 Elizabeth                                                     Unliquidated
          Mt. Clemens, MI 48043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $6.99
          Travis Twigg                                                        Contingent
          11401 3rd ave se # Z7                                               Unliquidated
          Everett, WA 98208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $188.50
          Trempealeau PD                                                      Contingent
          24455 3rd ST                                                        Unliquidated
          Trempealeau, WI 54661-9155                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,902.93
          Tri-Tech Forensics, Inc.                                            Contingent
          8770 Trade Street                                                   Unliquidated
          Leland, NC 28451                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.861    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $49.17
          Triumph Systems                                                     Contingent
          710 N Tucker Blvd Ste 315a                                          Unliquidated
          Saint Louis, MO 63101-1150                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.862    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $80.02
          Troy Kearse                                                         Contingent
          5454 Vinings Lake Way Southwest                                     Unliquidated
          Mableton, GA 30126                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $23.46
          Troy Mauer                                                          Contingent
          8503 77 Avenue Northwest                                            Unliquidated
          Edmonton AB T6C 0L5 Canada, 0                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 125 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 132 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.864    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,444.20
          Troy Products                                                       Contingent
          1026 S Vail Ave                                                     Unliquidated
          Montebello, CA 90640-6020                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.865    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $57.99
          Truman                                                              Contingent
          6132 Catalina Street                                                Unliquidated
          Fairway, KS 66205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.866    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $102.00
          TSA                                                                 Contingent
          1085 MORRIS AVE, 2ND FLOOR                                          Unliquidated
          UNION, NJ 07083                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.867    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $131.75
          Tucker McCumber                                                     Contingent
          0                                                                   Unliquidated
          Spooner, WI                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.868    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $40.47
          Turner, Tribbie                                                     Contingent
          4308 Colindale Road , Unit #106                                     Unliquidated
          Chesapeake, VA 23321                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.869    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,264.27
          Turtle Plastics                                                     Contingent
          PO Box 33                                                           Unliquidated
          Amherst, OH 44001-0033                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.870    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $67.98
          Tuttle, Trevor                                                      Contingent
          115 W. Logan St.                                                    Unliquidated
          Sterling, CO 80751                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 126 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 133 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.871    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $155.98
          Ty Posson                                                           Contingent
          6998 Kiva Way                                                       Unliquidated
          Gulf Shores, AL 36542                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.872    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $129.74
          Umbc PD                                                             Contingent
          1000 Hilltop Cir                                                    Unliquidated
          Baltimore, MD 21250-0001                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.873    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $44,896.97
          Under Armour                                                        Contingent
          PO Box 791022                                                       Unliquidated
          Baltimore, MD 21279-1022                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.874    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Unit 1E,,,Elk Grove Village,IL,60007,,,,                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.875    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $11,027.50
          United Shield International                                         Contingent
          1462 International Drive                                            Unliquidated
          Traverse City, MI 49686                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.876    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,010.86
          United States Penitentiary                                          Contingent
          PO Box 2099                                                         Unliquidated
          Pollock, LA 71467-2099                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,046.00
          University OF South FL PD                                           Contingent
          4202 East Fowler Avenue                                             Unliquidated
          Tampa, FL 33620-8750                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 127 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 134 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.878    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,216.51
          Ups Freight                                                         Contingent
          PO Box 650690                                                       Unliquidated
          Dallas, TX 75265-0690                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.879    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,228.86
          US Army Fort Leonarwood                                             Contingent
          13635 SOUTH DAKOTA AVE                                              Unliquidated
          FORT LEONARD WOOD, MO 65473                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,351.49
          US Army Fort Sill Police Department                                 Contingent
          1649 Randolph Road                                                  Unliquidated
          Fort Sill, OK 73503                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.881    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $40.61
          US MARSHALS SERVICE                                                 Contingent
          450 Golden Gate Ave                                                 Unliquidated
          San Francisco, CA 94102                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.882    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $83,457.06
          V H Blackinton & CO Inc                                             Contingent
          P O Box 1300                                                        Unliquidated
          Attleboro Falls, MA 02763-0300                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.883    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $312.00
          VA Medical Center Memphis                                           Contingent
          1030 Jefferson Ave                                                  Unliquidated
          Memphis, TN 38104-2127                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.884    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $47.48
          Van Perryman                                                        Contingent
          0                                                                   Unliquidated
          Heartland, TX 75126                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 128 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 135 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.885    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $149.79
          Vann Tate                                                           Contingent
          PO Box 922                                                          Unliquidated
          Toast, NC 27049                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.886    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $108.00
          Varone, J. Curtis                                                   Contingent
          55 Azalea Ave                                                       Unliquidated
          Exeter, RI 02822                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.887    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,331.00
          Vendy Angkasa                                                       Contingent
          8356 NW 68th ST.                                                    Unliquidated
          MIAMI, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.888    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $221.00
          Veronica Brown Gustavson                                            Contingent
          98 Antigua Court                                                    Unliquidated
          Coronado, CA 92118                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.889    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $254.07
          VERONICA HUNT                                                       Contingent
          421 S Main St                                                       Unliquidated
          Fairmont, NC 28340-1907                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.890    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $132.16
          Vertx                                                               Contingent
          4545 Malsbary RD                                                    Unliquidated
          Blue Ash, OH 45242-5624                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $34,605.83
          VF Imagewear                                                        Contingent
          PO Box 640396                                                       Unliquidated
          Pittsburgh, PA 15264-0396                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 129 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 136 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.892    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,274.90
          Victor Fredirk                                                      Contingent
          8534 Terminal Road                                                  Unliquidated
          Lorton, VA 22079                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.893    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $66.86
          VICTORIA BOLDUC                                                     Contingent
          11619 Summit Rock Court                                             Unliquidated
          Parrish, FL 34219                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.894    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $396.14
          Visual Image Systems                                                Contingent
          1808 Laser LN                                                       Unliquidated
          Louisville, KY 40299-1914                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.895    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $23.18
          Vito Galatioto                                                      Contingent
          Truesdale Place                                                     Unliquidated
          Yonkers, NY 10705                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.896    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $511.30
          Voodoo Tactical - Major Surplus                                     Contingent
          435 W Alondra Blvd                                                  Unliquidated
          Gardena, CA 90248-2424                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.897    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $292.88
          Vortex Security-Tampa                                               Contingent
          185 E Indiantown Road #117                                          Unliquidated
          Jupiter, FL 33477                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.898    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $131.24
          Wade Stitt                                                          Contingent
          612 East 18th Street                                                Unliquidated
          Ashtabula, OH 44004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 130 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 137 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.899    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,486.55
          Washington Department of Revenue                                    Contingent
          2101 4th Ave Suite 1400                                             Unliquidated
          Seattle, WA 98121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.900    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $147.99
          Wayland Griffin                                                     Contingent
          2303 Maedell Drive                                                  Unliquidated
          Killeen, TX 76542                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.901    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $246.00
          Webster Innovations                                                 Contingent
          PO Box 7337                                                         Unliquidated
          Phoenix, AZ 85011-7337                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.902    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $14,549.02
          Weinbrenner Shoe Company                                            Contingent
          108 S Polk ST                                                       Unliquidated
          Merrill, WI 54452                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.903    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $15,067.50
          Wendi Gatlin                                                        Contingent
          565 Air Tool Drive Suite K                                          Unliquidated
          Southern Pines, NC 28387                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.904    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $97.98
          West Seneca Fire District 4                                         Contingent
          1250 Union Road                                                     Unliquidated
          West Seneca, NY 14224                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.905    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $19,383.37
          Whelen Engineering Company Inc                                      Contingent
          51 Winthrop RD                                                      Unliquidated
          Chester, CT 06412-1036                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 131 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 138 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.906    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $36.54
          White                                                               Contingent
          1955 Cedar Park Drive North                                         Unliquidated
          Point Roberts, WA 98281                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $19,709.24
          WHITE OAK COMMERCIAL FINANCE, LLC                                   Contingent
          PO BOX 100895                                                       Unliquidated
          ATLANTA, GA 30384-4174                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.908    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $305.99
          Widener, Milton                                                     Contingent
          13112 Main Street                                                   Unliquidated
          Williston, SC 29853                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.909    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $399.99
          Widika, Rama                                                        Contingent
          2505 Lancaster Ave                                                  Unliquidated
          Wilmington, DE 19805                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Wiji Mulyono                                                        Contingent
          95 Mayhill Street                                                   Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.911    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $316.88
          wiley thompson                                                      Contingent
          19 pine mtn Road                                                    Unliquidated
          grand marais, MN 55604                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $32.98
          William Alexander                                                   Contingent
          0                                                                   Unliquidated
          Essex, MD 21221                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 132 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 139 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.913    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $17.55
          William Bonney                                                      Contingent
          10059 Hidden Branch Drive East                                      Unliquidated
          Jacksonville, FL 32257                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.914    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $105.62
          William Golden                                                      Contingent
          31 Carolina Oaks Avenue                                             Unliquidated
          Smithfield, NC 27577                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.915    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $19.98
          William Hyde                                                        Contingent
          8491 Rothchild Road                                                 Unliquidated
          Germantown, TN 38139                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $57.70
          William Pummill                                                     Contingent
          0                                                                   Unliquidated
          Iron Mountain, MI 49801                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.917    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $168.49
          William Vogel                                                       Contingent
          123 Alder Street                                                    Unliquidated
          West Babylon, NY 11704                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.918    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $62.98
          William Warren                                                      Contingent
          1059 68th Street                                                    Unliquidated
          South Haven, MI 49090-9664                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.919    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $67.72
          Wilson, George                                                      Contingent
          8349 Shallow Creek CT                                               Unliquidated
          New Port Richey, FL 34653-7020                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 133 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 140 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.920    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $26.64
          Wingrove, Matt                                                      Contingent
          17139 Brockport Holley Rd.                                          Unliquidated
          Holley, NY 14470                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.921    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,337.79
          Wisconsin Department of Revenue                                     Contingent
          2135 Rimrock Road                                                   Unliquidated
          Madison, WI 53713                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.922    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $281.70
          Wolf Peak Eyewear                                                   Contingent
          PO Box 845                                                          Unliquidated
          Layton, UT 84041-0845                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.923    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $111.88
          Wolfe, Chuck                                                        Contingent
          7326 NE 47th ST                                                     Unliquidated
          Kansas City, MO 64117-1461                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $859.99
          Woodard, Dougy                                                      Contingent
          400 Grand Avenue                                                    Unliquidated
          Platteville, CO 80651                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.925    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $33,500.00
          Wpromote Llc                                                        Contingent
          PO Box 1559                                                         Unliquidated
          EL Segundo, CA 90245-6559                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.926    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $101.74
          Wright, Tim                                                         Contingent
          725-1 Juniper Rd.                                                   Unliquidated
          Valparaiso, IN 46385                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 134 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                                      Entered 03/20/20 19:28:20                             Page 141 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.927    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $205.84
          Wyoming Department of Revenue                                       Contingent
          122 West 25th Street, 3rd Floor East                                Unliquidated
          Cheyenne, WY 82002-0110                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.928    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $50.47
          Xin dong                                                            Contingent
          3580 Raven Street                                                   Unliquidated
          Levittown, NY 11756                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.929    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $149.58
          Yan Wang                                                            Contingent
          7905 Blaney Franks Road                                             Unliquidated
          Apex, NC 27539                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.930    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $69.98
          Youtz                                                               Contingent
          4774 Jasper Road                                                    Unliquidated
          Emmaus, PA 18049                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.931    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $39.39
          Yvonne Lane                                                         Contingent
          25 West Grady Street                                                Unliquidated
          Statesboro, GA 30458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.932    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,527.05
          Z-Medica Llc                                                        Contingent
          P.O. BOX 412344                                                     Unliquidated
          Boston, MA 02241-2344                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.933    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $285.48
          Zachary Freiwald                                                    Contingent
          1180 J Street                                                       Unliquidated
          Crescent City, CA 95531                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 135 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                     Entered 03/20/20 19:28:20                             Page 142 of 145
 Debtor       Chief Supply Corporation                                                                Case number (if known)
              Name

 3.934     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,537.55
           Zak Tools                                                          Contingent
           PO Box 1430                                                        Unliquidated
           Lebec, CA 93243-1430                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $47.04
           Zucker, Joshua                                                     Contingent
           15010 71st Ave Apt 2F                                              Unliquidated
           Flushing, NY 11367                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      127,731.43
 5b. Total claims from Part 2                                                                            5b.    +   $                    4,570,840.35

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        4,698,571.78




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 136 of 136
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 20-41209-elm7 Doc 4 Filed 03/20/20                                 Entered 03/20/20 19:28:20                Page 143 of 145
 Fill in this information to identify the case:

 Debtor name         Chief Supply Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Offices and Distribution
              lease is for and the nature of              Center located in
              the debtor's interest                       Eugene, Oregon

                  State the term remaining                Approx. 28 months
                                                                                       JLH Propeties, LLC
              List the contract number of any                                          PO Box 2666
                    government contract                                                Eugene, OR 97402


 2.2.         State what the contract or                  Directors and Officers
              lease is for and the nature of              Insurance Liability
              the debtor's interest                       Policy
                                                                                       Nationwide Management Liability
                  State the term remaining                Policy valid through         Attn: Claims Manager
                                                          4/1/23                       7 World Trade Center, 37th Floor
              List the contract number of any                                          250 Greenwich Street
                    government contract                                                New York, NY 10007


 2.3.         State what the contract or                  Net Suite - ERP System
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                       Oracle America, Inc.
              List the contract number of any                                          500 Oracle Parkway
                    government contract                                                Redwood City, CA 94065


 2.4.         State what the contract or                  Offices and Distribution
              lease is for and the nature of              Center located in
              the debtor's interest                       Charlotte, North
                                                          Carolina
                  State the term remaining                Approx. 41 months
                                                                                       Prologis
              List the contract number of any                                          1800 Wazee Street, Suite 500
                    government contract                                                Denver, CO 80202




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
         Case 20-41209-elm7 Doc 4 Filed 03/20/20                                 Entered 03/20/20 19:28:20            Page 144 of 145
 Debtor 1 Chief Supply Corporation                                                           Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Contract for use of
             lease is for and the nature of               e-commerce platform
             the debtor's interest
                                                                                     Shopify, Inc.
                  State the term remaining                Approx. 1 month            150 Elgin St.
                                                                                     Ottawa, Ontario K2P 1L4
             List the contract number of any                                         Canada
                   government contract


 2.6.        State what the contract or                   Software program
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Approx. 3 months           ZMAGS, Inc.
                                                                                     332 Congress Street
             List the contract number of any                                         2nd Floor
                   government contract                                               Boston, MA 02210




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 20-41209-elm7 Doc 4 Filed 03/20/20                               Entered 03/20/20 19:28:20              Page 145 of 145
 Fill in this information to identify the case:

 Debtor name         Chief Supply Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
